Exhibit 10.1

 

EXECUTION VERSION

 

 

 

AMENDMENT NO. 1 TO

 

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

among

 

MEAD JOHNSON NUTRITION COMPANY,

 

MEAD JOHNSON & COMPANY, LLC,

 

THE BORROWING SUBSIDIARIES,

 

THE LENDERS NAMED HEREIN,

 

CITIBANK, N.A.,

BANK OF AMERICA, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of June 27, 2014

 

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

This AMENDMENT NO. 1 TO FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is entered into as of June 27, 2014 among MEAD JOHNSON NUTRITION
COMPANY, a Delaware corporation (the “Company”), MEAD JOHNSON & COMPANY, LLC, a
Delaware limited liability company (“MJC”), the financial institutions signatory
hereto, and JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Company, MJC, a Borrowing Subsidiary,
the Administrative Agent and the financial institutions party thereto (the
“Existing Lenders”) are party to a Five Year Revolving Credit Facility Agreement
dated as of June 17, 2011 (the “Credit Agreement”).  Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.

 

B.                                    The Company, MJC, the Administrative Agent
and the undersigned Lenders wish to amend the Credit Agreement on the terms and
conditions set forth below.

 

C.                                    Certain Existing Lenders wish to increase
the amounts of their Commitments so that, giving effect to such increase and to
the other matters described below, the amounts of their respective Commitments
will be as set forth opposite their respective names on Schedule 2.1 attached
hereto.

 

D.                                    Certain financial institutions that are
not currently parties to the Credit Agreement and that are identified as new
Lenders on Schedule 2.1 attached hereto (each a “New Lender”), wish to become
Lenders under the Credit Agreement with the respective Commitments set forth
opposite their respective names on Schedule 2.1 attached hereto.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                                      Amendment to Credit Agreement.  Upon the
First Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

 

(a)                                 the Credit Agreement (excluding the
Schedules and the Exhibits thereto) is amended in its entirety to read as set
forth on Annex I attached hereto.

 

(b)                                 Schedule 1.1 to the Credit Agreement is
deleted in its entirety.

 

(c)                                  Schedule 2.1 to the Credit Agreement is
amended in its entirety to read as set forth on Schedule 2.1 attached hereto.

 

(d)                                 Exhibit F to the Credit Agreement is deleted
in its entirety.

 

--------------------------------------------------------------------------------


 

2.                                      New Lenders; Certain Payments; LC
Exposure.

 

(a)                                 As of the First Amendment Effective Date,
each New Lender shall become a “Lender” under the Credit Agreement, as amended
hereby, with all the rights and duties of a “Lender” thereunder and with a
Commitment in the amount set forth opposite its name on Schedule 2.1 attached
hereto.

 

(b)                                 As of the First Amendment Effective Date,
all LC Exposure of the Existing Lenders and the New Lenders shall be
automatically adjusted such that, after giving effect to such adjustments, all
LC Exposure under the Credit Agreement is held ratably by the Lenders
(determined giving effect to this Amendment) in proportion to their respective
Commitments as set forth on Schedule 2.1 attached hereto.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants that as of the First Amendment
Effective Date (both immediately before and immediately after giving effect to
this Amendment and any Credit Events on such date):

 

(a)                                 the execution, delivery and performance by
the Company of this Amendment have been duly authorized by all necessary
corporate action and that this Amendment is a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms (subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity));

 

(b)                                 each of the representations and warranties
contained in the Credit Agreement (treating this Amendment as a Loan Document
for purposes thereof) is true and correct in all material respects (provided
that such representations and warranties qualified as to materiality shall be
true and correct) on and as of the date hereof as if made on such date, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct on and as of such earlier date; and

 

(c)                                  no Default has occurred and is continuing.

 

4.                                      Effective Date.  This Amendment shall
become effective on the date and at the time (the “First Amendment Effective
Date”) upon which all of the following conditions have been satisfied:

 

(a)                                 the execution and delivery hereof by (i) the
Company, (ii) the Administrative Agent and (iii) each Existing Lender and New
Lender identified, in either case, as having a Commitment on Schedule 2.1
attached hereto;

 

(b)                                 the delivery to the Administrative Agent of
such legal opinions, corporate certificates, evidence of corporate standing and
authorization and other documents and certificates as the Administrative Agent
shall reasonably request;

 

(c)                                  on the First Amendment Effective Date, the
Company shall have paid all accrued interest and fees owing under the Credit
Agreement;

 

3

--------------------------------------------------------------------------------


 

(d)                                 the Company shall have paid to each of the
Administrative Agent, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.
(or an affiliate thereof), The Bank of Tokyo-Misubishi UFJ, Ltd. and Merrill
Lynch, Pierce Fenner & Smith Incorporated the separately agreed fees relating
hereto, which fees shall be deemed fully earned and non-refundable on the First
Amendment Effective Date;

 

(e)                                  receipt by the applicable Lender of all
documentation and other information required by applicable “know your customer”
and anti-money laundering laws and required by such Lender prior to the First
Amendment Effective Date; and

 

(f)                                   receipt by the Administrative Agent of a
consent hereto in a form reasonably satisfactory to the Administrative Agent
executed by each “Lender” under the Credit Agreement that will not have a
Commitment under the Credit Agreement as amended hereby.

 

5.                                      Consent; Reference to and Effect Upon
the Credit Agreement.

 

(a)                                 Except as specifically amended hereby, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed and the parties agree to perform
their respective obligations under the Credit Agreement as amended hereby.  This
Amendment shall constitute a Loan Document.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or any Lender under the Credit Agreement or any Loan
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Loan Document.  Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby.

 

(c)                                  For the avoidance of doubt, the increase in
the aggregate amount of the Commitments shall not be deemed to occur pursuant
to, or as a utilization of the increase capacity provided by, Section 2.4 of the
Credit Agreement.

 

6.                                      Costs and Expenses.  The Company hereby
affirms its obligation under Section 8.5 of the Credit Agreement to reimburse
the Administrative Agent for all reasonable out-of-pocket expenses incurred by
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment, including but not limited to the
reasonable and documented fees, charges and disbursements of attorneys for the
Administrative Agent with respect thereto.

 

7.                                      Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

8.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purposes.

 

4

--------------------------------------------------------------------------------


 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original but all such counterparts shall constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

MEAD JOHNSON NUTRITION COMPANY

 

 

 

 

 

By:

/s/ Peter G. Leemputte

 

 

Name:

Peter G. Leemputte

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

MEAD JOHNSON & COMPANY, LLC

 

 

 

 

 

By:

/s/ Peter G. Leemputte

 

 

Name:

Peter G. Leemputte

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

MEAD JOHNSON THREE, C.V.

 

 

 

 

 

By: MJN ASIA PACIFIC HOLDINGS, LLC, its general partner

 

 

 

 

 

By:

/s/ Tom De Weerdt

 

 

Name:

Tom De Weerdt

 

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Brendan Korb

 

 

Name:

Brendan Korb

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 1 to Five Year Revolving Credit Facility
Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

By:

/s/ Lisa Huang

 

 

Name:

Lisa Huang

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Nicholas Cheng

 

 

Name:

Nicholas Cheng

 

 

Title:

Vice President

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

By:

/s/ Christine Howatt

 

 

Name:

Christine Howatt

 

 

Title:

Authorized Signatory

 

 

 

 

 

HSBC Bank USA, N.A., as a Lender

 

By:

/s/ Fik Durmus

 

 

Name:

Fik Durmus

 

 

Title:

Senior Vice President

 

 

 

 

 

SANTANDER BANK, N.A., as a Lender

 

By:

/s/ Justin Kleeberg

 

 

Name:

JUSTIN KLEEBERG

 

 

Title:

EXECUTIVE DIRECTOR

 

 

 

 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

By:

/s/ Anne Nickel

 

 

Name:

Anne Nickel

 

 

Title:

Vice President

 

[Signature Page to Affirmation of Guaranty]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

By:

/s/ Daniel R. Van Aken

 

 

Name:

Daniel R. Van Aken

 

 

Title:

Director

 

 

 

 

 

Standard Chartered Bank, as a Lender

 

By:

/s/ Steven Aloupis

 

 

Name:

Steven Aloupis

 

 

Title:

Managing Director Capital Markets

 

 

 

 

 

By:

/s/ Hsing H. Huang

 

 

Name:

Hsing H. Huang

 

 

Title:

Associate Director Standard Chartered Bank NY

 

 

 

 

 

 

 

RBS Citizens, N.A., as a Lender

 

By:

/s/ Shweta Parthasarathy

 

 

Name:

Shweta Parthasarathy

 

 

Title:

Vice President

 

 

 

 

 

Morgan Stanley Bank, N.A., as a Lender

 

By:

/s/ Sherrese Clarke

 

 

Name:

Sherrese Clarke

 

 

Title:

Authorized Signatory

 

 

 

 

 

BMO Harris Bank N.A., as a Lender

 

By:

/s/ Joan Spiotto

 

 

Name:

Joan Spiotto

 

 

Title:

Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

 

 

 

COBANK, ACB, as a Lender

 

By:

/s/ Kyle Weaver

 

 

Name:

Kyle Weaver

 

 

Title:

Vice President

 

[Signature Page to Affirmation of Guaranty]

 

--------------------------------------------------------------------------------


 

Annex I

 

Amended Credit Agreement

 

[see attached]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXECUTION VERSION

 

 

 

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

among

 

MEAD JOHNSON NUTRITION COMPANY,

 

MEAD JOHNSON & COMPANY, LLC,

 

THE BORROWING SUBSIDIARIES,

 

THE LENDERS NAMED HEREIN,

 

BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

ROYAL BANK OF CANADA,

as Co-Documentation Agents,

 

CITIBANK, N.A.
as Syndication Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

Dated as of June 17, 2011

 

 

 

J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

 

1

 

 

 

Section 1.1.

Defined Terms

1

Section 1.2.

Classification of Loans and Borrowings

20

Section 1.3.

Terms Generally

21

Section 1.4.

Accounting Terms; GAAP

21

 

 

 

ARTICLE II The Credits

 

21

 

 

 

Section 2.1.

Commitments

21

Section 2.2.

Loans and Borrowings

22

Section 2.3.

Requests for Revolving Borrowings

22

Section 2.4.

Increase in the Commitments

23

Section 2.5.

Extension of Maturity Date

25

Section 2.6.

Funding of Borrowings

26

Section 2.7.

Interest Elections

27

Section 2.8.

Termination and Reduction of Commitments

28

Section 2.9.

Repayment of Loans; Evidence of Debt

29

Section 2.10.

Prepayment of Loans

30

Section 2.11.

Fees

30

Section 2.12.

Interest

31

Section 2.13.

Alternate Rate of Interest

32

Section 2.14.

Increased Costs

32

Section 2.15.

Break Funding Payments

34

Section 2.16.

Taxes

35

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

Section 2.18.

Mitigation Obligations; Replacement of Lenders

40

Section 2.19.

Borrowing Subsidiaries

40

Section 2.20.

Prepayments Required Due to Currency Fluctuation

41

Section 2.21.

Swingline

41

Section 2.22.

Letters of Credit

43

Section 2.23.

Defaulting Lenders

49

Section 2.24.

Additional Reserve Costs

51

 

 

 

ARTICLE III Representations and Warranties

52

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 3.1.

Organization; Powers

52

Section 3.2.

Authorization

52

Section 3.3.

Enforceability

52

Section 3.4.

Governmental Approvals

53

Section 3.5.

Financial Statements; No Material Adverse Change

53

Section 3.6.

Litigation; Compliance with Laws

53

Section 3.7.

Federal Reserve Regulations

54

Section 3.8.

Use of Proceeds

54

Section 3.9.

Taxes

54

Section 3.10.

Employee Benefit Plans

54

Section 3.11.

Environmental and Safety Matters

54

Section 3.12.

Properties

55

Section 3.13.

Investment Company Status

55

Section 3.14.

Accuracy of Information, etc.

55

 

 

 

ARTICLE IV Conditions

 

55

 

 

 

Section 4.1.

Effective Date

55

Section 4.2.

Each Credit Event

56

Section 4.3.

Initial Borrowing by Each Borrowing Subsidiary

57

 

 

 

ARTICLE V Covenants

 

57

 

 

 

Section 5.1.

Existence

57

Section 5.2.

Business and Properties

57

Section 5.3.

Financial Statements, Reports, Etc.

57

Section 5.4.

Insurance

58

Section 5.5.

Obligations and Taxes

59

Section 5.6.

Litigation and Other Notices

59

Section 5.7.

Books and Records

59

Section 5.8.

Ownership of Borrowers

59

Section 5.9.

Consolidations, Mergers, and Sales of Assets

59

Section 5.10.

Liens

59

Section 5.11.

Limitation on Sale and Leaseback Transactions

61

Section 5.12.

Indebtedness

61

Section 5.13.

Financial Covenants

61

Section 5.14.

Transactions with Affiliates

61

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 5.15.

Restrictive Agreements

62

Section 5.16.

Amendment of Separation Agreements

62

Section 5.17.

Restricted Payments

62

Section 5.18.

ERISA

63

 

 

 

ARTICLE VI Events of Default

63

 

 

ARTICLE VII The Administrative Agent

66

 

 

ARTICLE VIII Miscellaneous

68

 

 

 

Section 8.1.

Notices

68

Section 8.2.

Survival of Agreement

70

Section 8.3.

Binding Effect

70

Section 8.4.

Successors and Assigns

70

Section 8.5.

Expenses; Indemnity

74

Section 8.6.

Applicable Law

74

Section 8.7.

Waivers; Amendment

74

Section 8.8.

Entire Agreement

75

Section 8.9.

Severability

76

Section 8.10.

Counterparts

76

Section 8.11.

Headings

76

Section 8.12.

Right of Setoff

76

Section 8.13.

Jurisdiction; Consent to Service of Process

76

Section 8.14.

Waiver of Jury Trial

77

Section 8.15.

Conversion of Currencies

77

Section 8.16.

Guaranty

78

Section 8.17.

European Monetary Union

80

Section 8.18.

Confidentiality

81

Section 8.19.

Patriot Act

81

Section 8.20.

Termination of Existing Agreement

82

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.1

Commitments

Schedule 5.10

Existing Liens

Schedule 5.14

Existing Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Borrowing Request

Exhibit B

Form of Assignment and Assumption

Exhibit C

Form of Borrowing Subsidiary Agreement

Exhibit D

Form of Borrowing Subsidiary Termination

Exhibit E

Form of U.S. Tax Certificate

 

iv

--------------------------------------------------------------------------------


 

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT (this “Agreement”) dated as of
June 17, 2011, among MEAD JOHNSON NUTRITION COMPANY, a Delaware corporation (the
“Company”), MEAD JOHNSON & COMPANY, LLC, a Delaware limited liability company
(“MJC”), the BORROWING SUBSIDIARIES (as defined herein), the lenders listed in
Schedule 2.1 (the “Initial Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein).

 

The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a revolving credit basis and
to enable Letters of Credit (such term and each other capitalized term used but
not defined elsewhere herein having the meaning assigned to it in Article I) to
be issued for the account of the Company and the applicable Borrowing
Subsidiaries, in each case from time to time prior to the Maturity Date.  The
proceeds of such borrowings are to be used for working capital and other general
corporate purposes of the Company and its subsidiaries (other than funding
hostile acquisitions), including repurchase of shares.  The Lenders are willing
to extend such credit on the terms and subject to the conditions herein set
forth.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.                                 Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.  Only Loans denominated in
Dollars shall have an ABR pricing option.

 

“Administrative Agent” shall have the meaning assigned to such term in the first
paragraph hereof.

 

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.11(b).

 

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 8.4(b) in form acceptable to the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

 

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) 1/2 of one percent
above the Federal Funds Effective Rate and (c) the Benchmark Rate for a
Eurocurrency Loan denominated in

 

--------------------------------------------------------------------------------


 

Dollars with a one-month Interest period commencing on such day plus 1%;
provided that the Benchmark Rate for any day for purposes of this definition
shall be based on the LIBOR Screen Rate at approximately 11 a.m. London time on
such day.  If for any reason JPMCB shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate specified in clause (b) of the first sentence of
this definition, for any reason, including the inability or failure of JPMCB to
obtain sufficient quotations in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the first sentence
of this definition until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate shall be effective on the
effective date of any change in such rate.

 

“Alternative Currency” shall mean at any time, Canadian Dollars, Euro, Sterling
and, if agreed to by each Lender, any currency (other than Dollars) that is
readily available, freely traded and convertible into Dollars in the London
market and as to which a Dollar Equivalent can be calculated.

 

“Amendment No. 1 Effective Date” shall mean the “First Amendment Effective Date”
as defined in Amendment No. 1 to Five Year Revolving Credit Facility Agreement,
dated as of June [    ], 2014, among the Company, the Administrative Agent and
the Lenders party thereto.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
in the case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the aggregate principal amount of the
Revolving Credit Exposure represented by the aggregate outstanding principal
amount of such Lender’s Revolving Credit Exposure.

 

“Applicable Rate” shall mean on any date, with respect to any Eurocurrency Loan,
any ABR Loan or the Facility Fee payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Applicable Rate for
Eurocurrency Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate for
Facility Fee”, respectively, based upon the Ratings by Moody’s and S&P as in
effect at the close of business on such date:

 

Level

 

S&P/Moody’s Rating

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

Applicable Rate for
Facility Fee

 

I

 

A-/A3 or better

 

1.00

%

0.00

%

0.10

%

II

 

BBB+/Baa1 or better, but below A-/A3

 

1.125

%

0.125

%

0.125

%

III

 

below BBB+/Baa1

 

1.375

%

0.375

%

0.15

%

 

2

--------------------------------------------------------------------------------


 

The higher Rating shall determine the Applicable Rate unless the S&P and Moody’s
Ratings are more than one level apart, in which case the Rating one level lower
than the higher Rating shall be determinative.  If the Company has been assigned
a Rating by only one of S&P and Moody’s, then that single Rating shall be
determinative.  If the Company does not have a Rating from either S&P or
Moody’s, then Level III shall apply.  Until adjusted after the Amendment No. 1
Effective Date, Level II shall be deemed to exist.

 

“Approved Fund” shall have the meaning assigned to such term in Section 8.4(b).

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.4) in the form of Exhibit B.

 

“Assuming Lender” shall have the meaning assigned to such term in
Section 2.4(b).

 

“Assumption Agreement” shall have the meaning assigned to such term in
Section 2.4(b)(ii).

 

“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benchmark Rate” shall mean, with respect to (a) any Eurocurrency Borrowing in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”), at approximately 11:00 a.m., London time,
on the Quotation Date for such Interest Period; and (b) any Eurocurrency
Borrowing denominated in any Non-Quoted Currency and for any applicable

 

3

--------------------------------------------------------------------------------


 

Interest Period, the applicable Local Screen Rate for such Non-Quoted Currency;
provided, that, if a LIBOR Screen Rate or the Local Screen Rate, as applicable,
shall not be available at the applicable time for a period equal in length to
such Interest Period, then the Eurocurrency Rate shall be the Interpolated Rate
at such time, subject to Section 2.13 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error).

 

“BMS” shall mean Bristol-Myers Squibb Company, a Delaware corporation.

 

“Borrower” shall mean the Company or any Borrowing Subsidiary.

 

“Borrowing” shall mean (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period and a single Currency are in effect or (b) a Swingline
Loan.

 

“Borrowing Request” shall mean a request by the Company for a Revolving
Borrowing in accordance with Section 2.3.

 

“Borrowing Subsidiary” shall mean Mead Johnson Three, C.V. and any other
Subsidiary of the Company designated as a Borrowing Subsidiary by the Company
pursuant to Section 2.19.

 

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

 

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan, or a
borrowing, payment or rate setting, denominated in (a) a LIBOR Quoted Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London; (b) a Non-Quoted Currency, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in the principal financial center of the country of that currency; and (c) Euro,
the term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

 

“Calculation Time” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Canadian Dollars” shall mean the lawful currency of Canada.

 

“Capital Lease Obligations” shall mean, of any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

 

“CDOR Rate” shall mean, with respect to any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the average rate for bankers
acceptances as administered by the Investment Industry Regulatory Organization
of Canada (or any other Person that takes over the administration of that rate)
with a tenor equal to the relevant period displayed on CDOR01 page of the
Reuters Monitor Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.

 

“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than any employee or director benefit plan or stock plan of
the Company or a Subsidiary or any trustee or fiduciary with respect to any such
plan when acting in that capacity or any trust related to any such plan) shall
have acquired beneficial ownership of shares representing more than 20% of the
combined voting power represented by the outstanding Voting Shares of the
Company (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 and the applicable rules and regulations thereunder), or (b) during
any period of 12 consecutive months, commencing before or after the date of this
Agreement, individuals who on the first day of such period were directors of the
Company (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the board of directors of the Company.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, Revolving Loans or
Swingline Loans.

 

5

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans, and/or to make or participate in Swingline Loans
and/or to issue or participate in Letters of Credit, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.18 or 8.4 or
(c) increased from time to time pursuant to Section 2.4.  The initial amount of
each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Assumption or Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable.  As of the Amendment No. 1 Effective
Date, the aggregate amount of the Lenders’ Commitments is $750,000,000.

 

“Company” shall have the meaning assigned to such term in the first paragraph
hereof.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated May 2014 which was furnished to the Lenders.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Debt (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including goodwill) and
organization costs and (e) any extraordinary, unusual or non-recurring non-cash
expenses or losses or other non-cash charges (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business) which the Company reasonably believes will not
result in a cash charge or payment, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income and (ii) any extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and any other
non-cash income, all as determined on a consolidated basis; provided that for
any fiscal quarter ending on or after June 30, 2014, Consolidated EBITDA shall
be calculated without giving effect to the changes in the Company’s accounting
principles for defined benefit pension and other post-employment benefits
described in the Form 8-K filed by the Company with the SEC on April 24, 2014.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (A) if at any time during such
Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period

 

6

--------------------------------------------------------------------------------


 

shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (B) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (1) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (2) involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Company or
any of its Subsidiaries in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” shall mean, for any period, the consolidated
total interest expense of the Company and its Subsidiaries for such period.

 

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries; provided that there shall
be excluded, without duplication, (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) applicable to such Subsidiary.

 

“Consolidated Total Debt” shall mean, at any date, the aggregate amount of all
indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis, plus, without duplication, the aggregate amount of
Guarantees by the Company and its Subsidiaries of obligations of other Persons
(other than the Company and its Subsidiaries) that would be treated as
indebtedness of such Persons determined on a consolidated basis in accordance
with GAAP.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.2.

 

“Credit Party” shall mean the Company, any Borrower and, at any time MJC is
required to guarantee the Guaranteed Obligations pursuant to Section 8.16(b),
MJC.

 

“Currency” shall mean Dollars or any Alternative Currency.

 

“Debt” shall mean, of any Person, (i) all obligations represented by notes,
bonds, debentures or similar evidences of indebtedness; (ii) all indebtedness
for borrowed money or for the deferred purchase price of property or services
other than, in the case of any such deferred purchase price, on normal trade
terms; (iii) all rental obligations as lessee under leases which shall have been
or should be recorded as Capital Lease Obligations; (iv) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(v) all obligations, contingent or otherwise, of such Person as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements; (vi) the liquidation value of all preferred Capital
Stock of such Person which is redeemable at the option of the holder thereof or
which may become (by scheduled or mandatory redemption) due within one year of
the final Maturity Date; (vii) all Guarantees of such Person in respect of
obligations of the kind referred to in clauses (i) through (vi) above,
(viii) all obligations of the kind referred to in clauses (i) through
(vii) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by the applicable Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; and (ix) for the purposes of paragraph (f) of Article VI only, all
obligations in respect of Hedge Agreements.  The Debt of any Person shall
include Debt of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefore as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt expressly provide that such Person
is not liable therefor.

 

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, (x) in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (y) in

 

8

--------------------------------------------------------------------------------


 

the case of clause (iii) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of a good faith dispute, (b) has
notified the Borrower, any Credit Party or the Administrative Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof. 
The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar Equivalent” shall mean on any date, with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent using the Exchange Rate in effect
for such Alternative Currency at approximately 11:00 a.m. London time on such
date; provided that with respect to determining the amount of any Loan that is
being made, the Dollar Equivalent shall be determined on the date of the
relevant Borrowing Request that resulted in the making of such Loan.  As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 8.7).

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) a commercial bank organized under the laws of the
United States of America, or any State thereof, and having total assets in
excess of $10,000,000,000; (e) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (e); and (f) any other Person (excluding natural
Persons) approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Company, such approvals not to be
unreasonably withheld or delayed; provided that neither the Company nor any
Affiliate thereof shall be an Eligible Assignee.

 

9

--------------------------------------------------------------------------------


 

“EMU Legislation” shall mean the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.

 

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including common law), regulations, enforceable
requirements, binding determinations, orders, decrees, judgments, injunctions,
permits, approvals, authorizations, licenses, permissions, written notices or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any hazardous substance or contaminant, to
preservation or reclamation of natural resources or to the management, release
or threatened release of any hazardous substance, contaminant, or noxious odor,
including the Hazardous Materials Transportation Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, the Clean Air
Act of 1970, the Toxic Substances Control Act of 1976, the Occupational Safety
and Health Act of 1970, the Emergency Planning and Community Right-to-Know Act
of 1986, the Safe Drinking Water Act of 1974, any similar or implementing state
law, and any regulations promulgated under any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the withdrawal of the Company or any of its
ERISA Affiliates from a “single employer” Plan during a plan year in which it
was a “substantial employer”, both of such terms as defined in
Section 4001(a) of ERISA, or (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
or (v) any other event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or (vi) the partial or complete withdrawal
of the Company or any ERISA Affiliate of the Company from a Multiemployer Plan
as defined in Section 4001(a)(3) of ERISA.

 

“Euro” shall mean the lawful currency of the Participating Member States of the
European monetary union.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Benchmark Rate.

 

10

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning assigned to such term in Article VI.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean, with respect to any Alternative Currency on a
particular date, the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth on such date on the applicable Reuters World Currency
Page with respect to such Alternative Currency; provided that the Company may
make a one time election, with the approval of the Administrative Agent (such
approval not to be unreasonably withheld), to use Bloomberg currency pages to
determine the Exchange Rate instead of Reuters currency pages.  In the event
that such rate does not appear on the applicable Reuters World Currency Page, or
Bloomberg currency page, as the case may be, the Exchange Rate with respect to
such Alternative Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the Administrative Agent’s spot
rate of exchange in the London interbank market or other market where its
foreign currency exchange operations in respect of such Alternative Currency is
then being conducted, at or about 11:00 a.m., Local Time, at such date for the
purchase of Dollars with such Alternative Currency for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Taxes” shall mean, with respect to any payment made by any Credit
Party under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by the Company under
Section 2.18(b)), any U.S. federal withholding tax that is imposed by a law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 2.16(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding Taxes pursuant to Section 2.16 and
(c) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall mean the Three Year Revolving Credit Facility
Agreement, dated February 17, 2009, among the Company, the other Credit Parties
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Extension Letter” shall mean a letter from the Company requesting an extension
of the Maturity Date.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.11(a).

 

11

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code and any fiscal or regulatory legislation adopted pursuant to such
published intergovernmental agreements.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Officer” shall mean, with respect to any entity, the chief financial
officer, principal accounting officer or treasurer of such entity.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” shall mean the government of any nation, including the
United States of America, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” shall mean, of or by any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranteed Obligations” shall mean, with respect to a Guarantor, the due and
punctual payment of (a) the principal of and interest on any Loans made by the
Lenders, the Swingline Lender or any of them to any other Credit Party pursuant
to this Agreement, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or

 

12

--------------------------------------------------------------------------------


 

otherwise, and (b) all other monetary obligations, including reimbursement
obligations, fees, costs, expenses and indemnities (including the obligations
described in Section 2.19) of the other Credit Parties to the Administrative
Agent, the Issuing Lender or the Lenders (or, in the case of Hedge Agreements
and Specified Cash Management Agreements, any Affiliate of any Lender) under
this Agreement, the other Loan Documents, any Hedge Agreement and any Specified
Cash Management Agreement.

 

“Guarantor” shall mean each of the Company and, at any time MJC is required to
guarantee the Guaranteed Obligations pursuant to Section 8.16(b), MJC.

 

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including polychlorinated biphenyls (“PCBs”), asbestos or asbestos-containing
material, and any substance, waste or material regulated or that could
reasonably be expected to result in liability under Environmental and Safety
Laws.

 

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.4(a).

 

“Incremental Facilities” shall have the meaning assigned to such term in
Section 2.4(a).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.4(a).

 

“Incremental Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.4(b).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indenture” shall mean the Indenture dated as of November 1, 2009 between the
Company and The Bank of New York Mellon Trust Company, N.A., as trustee.

 

“Initial Lenders” shall have the meaning assigned to such term in the first
paragraph hereof.

 

“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.

 

13

--------------------------------------------------------------------------------


 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, (i) the day that such Loan is required to be
repaid and (ii) any other day agreed pursuant to Section 2.21(a).

 

“Interest Period” shall mean as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest period (for which such Screen
Rate is available for the applicable currency) that is longer than such Interest
Period, in each case, at such time.

 

“Issuing Agent” shall mean JPMCB.

 

“Issuing Lender” shall mean JPMCB and each other Lender which agrees to issue
Letters of Credit, in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.22.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and its successors.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

14

--------------------------------------------------------------------------------


 

“LC Sublimit” shall mean, with respect to any Issuing Lender, the maximum
drawable amount and unreimbursed LC Disbursements in respect of Letters of
Credit issued by such Issuing Lender, as agreed to by the Company and such
Issuing Lender from time to time.

 

“Lenders” shall mean (a) the Initial Lenders (other than any such financial
institution that has ceased to be a party hereto, pursuant to an Assignment and
Assumption) and (b) any financial institution that has become a party hereto
pursuant to an Assignment and Assumption or an Assumption Agreement.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
each Issuing Lender.

 

“Letter of Credit” shall mean any letter of credit (including any Several Letter
of Credit) issued pursuant to Section 2.22.

 

“LIBOR Quoted Currency” shall mean Euro, Sterling and any other currency which
becomes an Alternative Currency and is designated as a LIBOR Quoted Currency by
the Company and the Administrative Agent with the consent of each Lender.

 

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of Benchmark Rate.

 

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

 

“Loan Documents” shall mean this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, each promissory note held by a Lender
pursuant to Section 2.9(e), each amendment to any of the foregoing and each
other document from time to time designated as such by the Company and the
Administrative Agent.

 

“Loans” shall mean the loans made by the Lenders or the Swingline Lender to the
Borrowers pursuant to this Agreement.

 

“Local Screen Rate” shall mean each of the CDOR Rate and, in the case of any
other Non-Quoted Currency a publicly available screen rate determined by the
Company and the Administrative Agent with the consent of each Lender.

 

“Local Time” shall mean with respect to (i) fundings, payments and prepayments
in Dollars, New York City time, and (ii) fundings, payments and prepayments in
any Alternative Currency, London, England time.

 

“Margin Regulations” shall mean Regulations T, U and X of the Board of Governors
of the Federal Reserve System of the United States of America as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Material Adverse Change” shall mean any material adverse change in the
business, operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

 

“Maturity Date” shall mean June [    ], 2019, subject to extension pursuant to
Section 2.5.

 

“MJC” shall have the meaning assigned to such term in the first paragraph
hereof.

 

“MJC Guaranty” shall have the meaning assigned to such term in Section 8.16(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a plan as defined in Section 4001(a)(3) of ERISA
to which the Company or any ERISA Affiliate has an obligation to contribute.

 

“Non-Quoted Currency” shall mean Canadian Dollars and any other currency which
becomes an Alternative Currency and is designated as a Non-Quoted Currency by
the Company and the Administrative Agent with the consent of each Lender.

 

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.18(b)).

 

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Effective Rate, and (b) with respect
to any amount denominated in an Alternative Currency, the rate of interest per
annum in an amount approximately equal to the Administrative Agent’s overdraft
cost charged by its correspondent bank.

 

“Participant” shall have the meaning assigned to such term in Section 8.4(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 8.4(c).

 

16

--------------------------------------------------------------------------------


 

“Participating Member State” shall mean a member of the European Communities
that adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Subsidiary Debt” shall mean (i) Debt of any Subsidiary under any Loan
Document, (ii) Debt of any Subsidiary to any Credit Party, (iii) Guarantees by
the Company of any Debt of any Subsidiary and (iv) unsecured trade accounts
payable and other unsecured current Debt incurred in the ordinary course of
business and not more than 120 days past due (but excluding any Debt for
borrowed money).

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any employee pension benefit plan, other than a Multiemployer
Plan, subject to the provisions of Title IV of ERISA or Section 412 of the Code
that is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors).

 

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, (a) if the currency is Canadian Dollars, the first day of such
Interest Period, (b) if the currency is Euro, the day two TARGET Days before the
first day of such Interest Period, and (c) for any other currency, the day two
Business Days prior to the commencement of such Interest Period (or such day as
the Administrative Agent shall determine is the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period).

 

“Ratings” shall mean the issuer credit rating (or its equivalent) of the Company
from time to time announced by Moody’s and S&P.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Lender.

 

“Register” shall have the meaning assigned to such term in Section 8.4(d).

 

17

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, subject to
Section 2.23(b).

 

“Response Date” shall have the meaning assigned to such term in Section 2.5(a).

 

“Restricted Payment” shall have the meaning assigned to such term in
Section 5.17.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent equal to the sum of (a) the aggregate outstanding
principal amount of such Lender’s Revolving Loans at such time, (b) such
Lender’s Swingline Exposure and (c) such Lender’s LC Exposure.

 

“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any property that has
been or is to be sold or transferred by the Company or the Subsidiary to such
Person.

 

“Sanctioned Country” shall mean, at any time, a country or territory that at
such time is subject to comprehensive country-wide economic or financial
sanctions or trade embargoes imposed, administered or enforced by any Person
listed in clause (a) or (b) of the definition of Sanctions (the Sanctioned
Countries as of the date hereof being Cuba, Iran, Syria, Sudan and North Korea).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
(unless such Person is permitted to operate, be organized or reside in such
Sanctioned Country without violating any Sanctions) or (c) any Person controlled
by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” shall mean each of the LIBOR Screen Rate and each Local Screen
Rate.

 

18

--------------------------------------------------------------------------------


 

“SEC” shall mean the Securities and Exchange Commission.

 

“Separation Agreements” shall mean (i) the Amended and Restated China Services
Agreement, dated as of December 18, 2009, between BMS and the Company, (ii) the
Separation Agreement, dated as of January 31, 2009, between BMS and the Company,
(iii) the Second Amended and Restated Transitional Services Agreement, dated as
of December 18, 2009, between BMS and the Company, and (iv) the Amended and
Restated Tax Matters Agreement, dated as of December 18, 2009, between BMS and
the Company.

 

“Several Letter of Credit” shall have the meaning assigned to such term in
Section 2.22(i).

 

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary, purchasing card, overdraft or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Company or any Subsidiary and any Lender or
Affiliate thereof.

 

“Sterling” shall mean the lawful currency of the United Kingdom.

 

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.11 and 5.14 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (ii) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” shall mean a subsidiary of the Company.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Lender at any time shall mean its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” shall mean a Loan made pursuant to Section 2.21.

 

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET2) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

19

--------------------------------------------------------------------------------


 

“TARGET Day” shall mean any day on which TARGET2 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Transactions” shall mean the execution and delivery by the Credit Parties of
the Loan Documents (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Credit Parties of the Loan
Documents, the borrowing of the Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the
Benchmark Rate and the Alternate Base Rate.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” shall have the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

 

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
an interest rate determined by the Company at the time so long as such interest
rate is customary for leases of such type.

 

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

 

“Wholly Owned Subsidiary” shall mean, of any Person, a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

Section 1.2.                                 Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a

 

20

--------------------------------------------------------------------------------


 

“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

Section 1.3.                                 Terms Generally.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

Section 1.4.                                 Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (a) GAAP will be deemed to treat operating leases in a
manner consistent with its treatment under generally accepted accounting
principles as in effect on the date hereof, notwithstanding any modification or
interpretive change thereto that may occur thereafter; and (b) if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision shall
have been amended in accordance herewith.

 

ARTICLE II
THE CREDITS

 

Section 2.1.                                 Commitments.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans to
the Company and any Borrowing Subsidiary from time to time during the
Availability Period in Dollars, Sterling, Euros or any other Alternative
Currency in an aggregate principal amount that will not result in (a) such
Lender’s Revolving

 

21

--------------------------------------------------------------------------------


 

Credit Exposure exceeding such Lender’s Commitment or (b) the total Revolving
Credit Exposures exceeding the total Commitments.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company and each
applicable Borrowing Subsidiary may borrow, prepay and reborrow Revolving Loans.

 

Section 2.2.                                 Loans and Borrowings.  (a) Each
Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing shall be comprised entirely of ABR Loans (which shall be denominated
in Dollars) or Eurocurrency Loans as the Company (on its own behalf or on behalf
of any other applicable Borrower) may request in accordance herewith.  Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate Dollar
Equivalent amount of at least $10,000,000 and shall be an integral multiple of
1,000,000 units of the applicable Currency.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments.  ABR Loans shall be denominated
only in Dollars.  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurocurrency Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Company (on its own behalf or on behalf of any other Borrower)
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

(e)                                  Each Lender may, at its option, make any
Loan available to any Subsidiary Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such Subsidiary Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

Section 2.3.                                 Requests for Revolving Borrowings. 
To request a Revolving Borrowing, the Company (on its own behalf or on behalf of
any other applicable Borrower) shall notify the Administrative Agent of such
request by telephone (or, in the case of notices with respect to Eurocurrency
Borrowings denominated in an Alternative Currency, in writing) (a) in the case
of a Eurocurrency Borrowing, not later than 10:30 a.m., Local Time three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic

 

22

--------------------------------------------------------------------------------


 

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit A.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(iv)                              in the case of a Eurocurrency Borrowing,
(A) the Currency of the requested Borrowing and (B) the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)                                 the location and number of the account of
the Borrowers to which funds are to be disbursed, which shall comply with the
requirements of Section 2.6; and

 

(vi)                              the applicable Borrower.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in an Alternative Currency, in which case such
Revolving Borrowing shall be a Eurocurrency Borrowing.  If no election as to the
Currency of the Revolving Borrowing is specified, then the requested Revolving
Borrowing shall be denominated in Dollars.  If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.4.                                 Increase in the Commitments. 
(a) The Company may, at any time but in any event not more than once in any
calendar quarter, by means of a letter to the Administrative Agent, request
(i) an increase in the aggregate Commitments (a “Commitment Increase”) and/or
(ii) one or more term loans (each an “Incremental Term Loan” and, together with
each Commitment Increase, the “Incremental Facilities”) as of the date specified
in such letter (the “Increase Date”) by (A) obtaining such Incremental Facility
from one or more Lenders that have agreed to any such Commitment Increase and/or
Incremental Term Loan (an “Increasing Lender”) (it being understood that no
Lender shall have any obligation to increase its Commitment or provide an
Incremental Term Loan pursuant to this Section 2.4) and/or (B) adding one or
more Eligible Assignees as a party hereto with a Commitment and/or Incremental
Term Loan in an amount agreed to by such Eligible Assignee; provided that (I) in
no event shall the aggregate amount of the Incremental Facilities exceed
$250,000,000 and (II) the Commitment and/or Incremental Term Loan of each such
Eligible Assignee shall be in an amount of $10,000,000 or more.

 

23

--------------------------------------------------------------------------------


 

(b)                                 The terms of any Incremental Term Loan
shall, taken as a whole, be substantially identical to, or less favorable to the
lenders making such Incremental Term Loan than, the terms applicable to Loans
hereunder, except that (i) the Company and the Administrative Agent may amend
this Agreement and the other Loan Documents to implement such mechanical
(including with respect to voting rights of Participants which are Farm Credit
Banks in Incremental Term Loans) and conforming changes as the Company and the
Administrative Agent deem appropriate, (ii) the maturity date of any Incremental
Term Loan shall be no earlier than the Maturity Date, (iii) the interest rate
margins and other economic terms, amortization schedule, prepayment terms,
borrower (which shall be the Company or a Wholly-Owned Subsidiary of the Company
and subject to Section 5.12) and currency applicable to any Incremental Term
Loan shall be determined by the Company and the lenders thereunder and (iv) the
foregoing limitation upon the terms of any Incremental Term Loan shall not apply
to covenants or other provisions applicable only to periods after the Maturity
Date.  Each Incremental Term Loan shall be made pursuant to an amendment,
restatement or amendment and restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by
each Borrower, each lender under such Incremental Term Loan and the
Administrative Agent, in each case without the need to obtain the consent of any
other Person.  Each Incremental Term Loan Amendment may effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such Incremental
Term Loan Amendments.

 

(c)                                  On each Increase Date, (w) each Eligible
Assignee that has agreed to participate in the requested Incremental Facility in
accordance with Section 2.4(a) (each, an “Assuming Lender”) shall become a
Lender party to this Agreement with a Commitment and/or Incremental Term Loan in
the amount set forth in its Assumption Agreement, (x) in connection with a
Commitment Increase, each Increasing Lender and each Assuming Lender shall be
deemed to have accepted an assignment from the existing Lenders, and the
existing Lenders shall be deemed to have made an assignment (at par) to each
Increasing Lender and each Assuming Lender of an interest in each then
outstanding Revolving Loan, (y) in connection with a Commitment Increase, the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be increased by the amount set forth in its confirmation as provided in
clause (c)(ii)(C) below, and (z) in connection with a Commitment Increase,
participating interests in then outstanding Swingline Loans and Letters of
Credit shall be reallocated to reflect the respective Applicable Percentages of
the Lenders from time to time, and payments in respect of Swingline Loans and
Letters of Credit, as applicable, shall be adjusted to reflect such
participating interests; provided that:

 

(i)                                     on such Increase Date, the following
statements shall be true and the Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Company, dated such
Increase Date, stating that: (A) the representations and warranties contained in
Article 3 (except for any such representation and warranty that by its terms
refers to a date prior to such Increase Date but including the representations
and warranties set forth in Sections 3.5(b) and 3.6(a)) are correct on and as of
such Increase Date, before and after giving effect to the Incremental Facility,
as though made on and as of such Increase Date, (B) no Material Adverse Change
has occurred since the date of the

 

24

--------------------------------------------------------------------------------


 

financial statements most-recently delivered pursuant to Section 5.3(a), and
(C) no event has occurred and is continuing, or would result from the
Incremental Facility, that constitutes a Default;

 

(ii)                                  on or before such Increase Date, the
Administrative Agent shall have received the following, each dated such Increase
Date: (A) such approvals or documents as the Administrative Agent may reasonably
request in connection with such Incremental Facility; (B) an assumption
agreement from each Assuming Lender, if any, in form and substance satisfactory
to the Company and the Administrative Agent (each an “Assumption Agreement”),
duly executed by such Eligible Assignee, the Administrative Agent and the
Company; and (C) written confirmation from each Increasing Lender of the amount
of the increase in its Commitment and/or Incremental Term Loan.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.4(c), the Administrative Agent
shall notify the Lenders (including each Assuming Lender) and the Company of the
occurrence of the Incremental Facility to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  In connection with a
Commitment Increase, each Increasing Lender and each Assuming Lender shall,
before 2:00 p.m. (New York City time) on the Increase Date, make available for
the account of its applicable lending office to the Administrative Agent, in
same day funds, an aggregate amount to be distributed to the other Lenders for
the account of their respective applicable lending offices such that the
aggregate amount of the outstanding Loans owing to each Lender after giving
effect to such distribution equals such Lender’s ratable portion of the Loans
then outstanding (calculated based on its Commitment as a percentage of the
aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase).  The Credit Parties acknowledge that, in order to maintain Loans in
accordance with each Lender’s ratable share thereof, a reallocation of the
Commitments as a result of a non-pro-rata increase in the aggregate Commitments
may require prepayment of all or portions of certain Loans on the date of such
increase.  Fees and interest shall be paid to reflect any such Commitment
Increase.

 

Section 2.5.                                 Extension of Maturity Date.

 

(a)                                 The Company may, by sending an Extension
Letter to the Administrative Agent (in which case the Administrative Agent shall
promptly deliver a copy to each of the Lenders), during the period of not less
than 30 days and not more than 60 days prior to any anniversary of the Effective
Date, request that the Lenders extend the Maturity Date at the time in effect to
the first anniversary of the Maturity Date then in effect.  Each Lender, acting
in its sole discretion, shall, by notice to the Administrative Agent given not
later than the date that is the 20th day after the date of the Extension Letter,
or if such day is not a Business Day, the immediately following Business Day
(the “Response Date”) advise the Administrative Agent in writing whether or not
such Lender agrees to such extension (each Lender that so advises the
Administrative Agent that it will not extend the Maturity Date, being referred
to herein as a “Non-extending Lender”); provided that any Lender that does not
advise the Administrative Agent by the Response Date shall be deemed to be a
Non-extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.

 

25

--------------------------------------------------------------------------------


 

(b)                                 (i) If Lenders holding Commitments that
aggregate more than 50% of the total Commitments on the Response Date shall not
have agreed to extend the Maturity Date, then the Maturity Date shall not be so
extended and the outstanding principal balance of all Loans and other amounts
payable hereunder shall be payable on such Maturity Date.

 

(ii)                                  If (and only if) Lenders holding
Commitments that aggregate at least 50% of the total Commitments on the Response
Date shall have agreed to extend the Maturity Date, then the Maturity Date
applicable to the Lenders that shall so have agreed shall be the first
anniversary of the current Maturity Date (subject to satisfaction of the
conditions set forth in the last sentence of Section 2.5(c)).  In the event of
such extension, the Commitment of each Non-extending Lender shall terminate on
the Maturity Date in effect prior to such extension, all Loans and other amounts
payable hereunder to such Non-extending Lenders shall become due and payable on
such Maturity Date and the total Commitment of the Lenders hereunder shall be
reduced by the Commitments of the Non-extending Lenders so terminated on such
Maturity Date.

 

(c)                                  In the event that the conditions of
clause (ii) of paragraph (b) above have been satisfied, the Company shall have
the right on or before the Maturity Date in effect prior to the requested
extension, at its own expense, to require any Non-extending Lender to transfer
and assign without recourse (except as to title and the absence of Liens created
by it) (in accordance with and subject to the restrictions contained in
Section 8.4) all its interests, rights and obligations under this Agreement to
one or more banks or other financial institutions identified to the
Non-extending Lender, which may include any Lender (each an “Additional
Commitment Lender”), provided that (x) such Additional Commitment Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Company (such approvals not to be unreasonably
withheld), (y) such assignment shall become effective as of a date specified by
the Company (which shall not be later than the Maturity Date in effect prior to
the requested extension) and (z) the Additional Commitment Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder.  Notwithstanding the foregoing, no extension of the
Maturity Date shall become effective unless on the Response Date the conditions
set forth in Section 4.2 (including the correctness of the representations and
warranties set forth in Sections 3.5(b) and 3.6(a)) shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
the Response Date) and the Administrative Agent shall have received a
certificate to that effect dated the Response Date and executed by a Financial
Officer of the Company.

 

Section 2.6.                                 Funding of Borrowings.  (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds (i) in the case of
Dollars, to the account of the Administrative Agent or an Affiliate thereof most
recently designated by it for such purpose by notice to the Lenders, by
2:00 p.m., New York time or (ii) in the case of any Alternative Currency, to the
account of the Administrative Agent or an Affiliate thereof most recently
designated by it for such purpose by notice to the Lenders, by 12:00 p.m.,
London time.  The Administrative Agent will make the proceeds of such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New

 

26

--------------------------------------------------------------------------------


 

York City (or, in the case of any Loan with respect to which such Borrower shall
have requested funding in an Alternative Currency, to such account in such
jurisdiction as such Borrower shall have designated in the applicable Borrowing
Request).

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
applicable Overnight Rate from time to time in effect or (ii) in the case of
such Borrower, the interest rate on the applicable Borrowing; provided that no
repayment by such Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 2.15.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.7.                                 Interest Elections.  (a) Each
Revolving Borrowing initially shall be of the Type and in the Currency specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Company (on its own behalf or on behalf of any other
Borrower) may elect to convert such Borrowing (if denominated in Dollars) to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods or Currencies therefor, all as provided in
this Section.  Eurocurrency Loans denominated in Alternative Currencies may not
be converted to Loans of a different Type.  The Company (on its own behalf or on
behalf of any other Borrower) may elect different options with respect to
different portions of the affected Revolving Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Revolving Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Company (on its own behalf or on behalf of any other Borrower)
shall notify the Administrative Agent of such election by telephone (or, in the
case of notices with respect to Eurocurrency Borrowings denominated in an
Alternative Currency, in writing) by the time that a Borrowing Request would be
required under Section 2.3 if the Company (on its own behalf or on behalf of any
other Borrower) were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

27

--------------------------------------------------------------------------------


 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, (A) the Currency of the resulting Borrowing and (B) the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify (x) an Interest Period, then the Company (on its own behalf or on
behalf of any other Borrower) shall be deemed to have selected an Interest
Period of one month’s duration or (y) a Currency, then the Company (on its own
behalf or on behalf of any other Borrowing Subsidiary) shall be deemed to have
selected a Borrowing denominated in Dollars (in the case of an initial
Eurocurrency Borrowing) or the same Currency as the Eurocurrency Borrowing being
continued.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Company (on its own behalf or on
behalf of any other Borrower) fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing (i) if
denominated in Dollars shall be converted to an ABR Borrowing and (ii) if
denominated in an Alternative Currency shall be converted to a one month
Interest Period denominated in the same Currency as the Eurocurrency Borrowing
being continued.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

Section 2.8.                                 Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Company shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the

 

28

--------------------------------------------------------------------------------


 

Loans in accordance with Section 2.10, the sum of the Revolving Credit Exposures
would exceed the total Commitments.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

Section 2.9.                                 Repayment of Loans; Evidence of
Debt.  (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of its Revolving Loans on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain a
Register pursuant to Section 8.4(d), and an account for each Lender in which it
shall record (i) the amount of each Loan made hereunder and any promissory note
evidencing such Loan, the Class, Type and Currency thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to paragraphs (b) and (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the applicable Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form approved by the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.4) be represented by one or
more promissory notes in such form payable to the payee named therein (or its
assigns).

 

29

--------------------------------------------------------------------------------


 

Section 2.10.                          Prepayment of Loans.  (a) The applicable
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

 

(b)                                 The Company (on its own behalf or on behalf
of any other Borrower) shall notify the Administrative Agent by telephone
(confirmed by telecopy) (or, in the case of notices with respect to Eurocurrency
Borrowings denominated in an Alternative Currency, in writing) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 10:00 a.m., Local Time three Business Days before the date of prepayment
and (ii) in the case of prepayment of an ABR Borrowing (including Swingline
Loans), not later than 10:00 a.m., New York City time, one Business Day before
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.2.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by
Section 2.12.  If a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Company shall also pay any
amounts owing pursuant to Section 2.15.

 

(c)                                  If at any time the aggregate Revolving
Credit Exposure of the Lenders exceeds the aggregate Commitments of the Lenders
(other than as a result of currency fluctuations in which case the provisions of
Section 2.20 shall apply), the Borrowers shall immediately prepay the Revolving
Loans in the amount of such excess.  To the extent that, after the prepayment of
all Revolving Loans an excess of the Revolving Credit Exposure over the
aggregate Commitments still exists, the Borrowers shall promptly cash
collateralize the Letters of Credit in the manner described in Article VI in an
amount sufficient to eliminate such excess.

 

Section 2.11.                          Fees.  (a) The Company agrees to pay to
the Administrative Agent for the account of each Lender a facility fee
(“Facility Fee”) in Dollars which shall accrue at the Applicable Rate for
Facility Fee on the average daily amount of the Commitment of such Lender
(whether used or unused) (other than with respect to a Defaulting Lender as
provided in Section 2.23(a)) during the period from and including the date
hereof to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure.  Accrued Facility Fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any Facility Fee accruing after the date on which the Commitments terminate
shall be payable on demand.  All Facility Fees shall be computed on the basis of
a year of 360 days

 

30

--------------------------------------------------------------------------------


 

and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)                                 The Company agrees to pay to the
Administrative Agent, for its own account, the administrative and other fees
separately agreed upon between the Company and the Administrative Agent
(collectively, the “Administrative Fees”).

 

(c)                                  The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender (including the Issuing
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Rate
applicable to interest on Eurocurrency Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Lender (including each Lender in the case of a Several
Letter of Credit) a fronting fee, which shall accrue at the rate per annum
agreed to by the Company and the applicable Issuing Lender on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Lender during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees shall be payable on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Lender pursuant to this paragraph shall be payable
promptly after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Lender, in the case of fees payable to it) for distribution, in
the case of facility fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate for ABR Loans.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Benchmark Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate for Eurocurrency Loans.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of

 

31

--------------------------------------------------------------------------------


 

this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, upon the
Maturity Date and, in the case of Revolving Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) interest computed by reference
to the Alternate Base Rate at a time when the Alternate Base Rate is based on
clause (a) of the first sentence of the definition of Alternate Base Rate and
(ii) interest for Loans denominated in Sterling shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Benchmark Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  The Administrative Agent shall promptly
notify the applicable Borrower of each determination of the Benchmark Rate.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be made in good faith and shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Benchmark Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Benchmark Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company (on its
own behalf or on behalf of the applicable Borrower) and the Lenders by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made in Dollars as an ABR Borrowing; provided that (A) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted and (B) if the circumstances giving rise
to such notice affect only one Currency, then Borrowings in other Currencies
shall be permitted.

 

Section 2.14.                          Increased Costs.  (a) If any Change in
Law shall:

 

32

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement compensated for
pursuant to Section 2.24(a)) or the Issuing Lender;

 

(ii)                                  impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein; or

 

(iii)                               subject any Recipient to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) and (c) of the
definition of Excluded Taxes and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting from or to, continuing or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or such other Recipient hereunder (whether of principal, interest
or otherwise), then the applicable Borrower will pay to such Lender, the Issuing
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or the Issuing Lender
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, and setting forth in reasonable detail
the manner in which such amount or amounts shall have been determined, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

33

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 60 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies such Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 60-day period referred to above shall be extended to include the period
of retroactive effect thereof.

 

(e)                                  If the cost to any Lender or the Issuing
Lender of making or maintaining any Loan to a Borrowing Subsidiary incorporated
or organized in a jurisdiction other than the United States of America or any
state thereof is increased (or the amount of any sum received or receivable by
any Lender or its lending office is reduced) by an amount deemed by such Lender
or the Issuing Lender to be material, by reason of the fact that such Borrowing
Subsidiary is incorporated or organized in a jurisdiction outside of the United
States of America, such Borrowing Subsidiary shall indemnify such Lender or the
Issuing Lender, as the case may be, for such increased cost or reduction within
15 days after demand by such Lender or the Issuing Lender (with a copy to the
Administrative Agent), which such Lender or the Issuing Lender, as the case may
be, shall make within 60 days from the day such Lender or the Issuing Lender has
notice of such increased cost or reduction; provided this Section 2.14(e) shall
not apply to Taxes.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by any Borrower
pursuant to Section 2.18, then, in any such event, the applicable Borrower shall
compensate each Lender for the out-of-pocket loss, cost and expense attributable
to such event.  In the case of a Eurocurrency Loan, such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the present value of the excess, if any, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid, refinanced or not borrowed (assumed to
be the Benchmark Rate applicable thereto) for the period from the date of such
payment, prepayment, refinancing or failure to borrow or refinance to the last
day of the Interest Period for such Loan (or, in the case of a failure to borrow
or refinance the Interest Period for such Loan which would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in reemploying the funds
so paid, prepaid or not borrowed or refinanced for such period or Interest
Period, as the case may be.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error.  Such Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

34

--------------------------------------------------------------------------------


 

Section 2.16.                          Taxes.  (a) Withholding of Taxes;
Gross-Up.  Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are required to be withheld or deducted in respect of
payments to, or paid or payable by, such Recipient (including amounts imposed or
asserted on or attributable to amounts payable under this Section 2.16(d)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.16(d) shall
be paid within 10 days after the Recipient delivers to any Credit Party a
certificate stating the amount of any Indemnified Taxes so withheld, paid or
payable by such Recipient and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.16(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

35

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from, or reduction of, any applicable withholding Tax
with respect to any payments under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal position of such Lender with respect to any tax matter. 
Upon the reasonable request of the Company or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.16(f) (to the extent it is legally eligible to do so).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if any Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)                               in the case of a Lender that is a
U.S. Person, IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN (or
Form W-8-BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN (or Form W-8-BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under this Agreement constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the
United States, IRS Form W-8ECI;

 

36

--------------------------------------------------------------------------------


 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN (or Form W-8-BEN-E, as applicable) and (2) a
certificate substantially in the form of Exhibit E (a “U.S. Tax Certificate”) to
the effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;

 

(E)                                in the case of a Non-U.S. Lender that is not
the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender) (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the
applicable Borrower or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.16(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.16 (including additional amounts paid pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority

 

37

--------------------------------------------------------------------------------


 

with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid to such
indemnified party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.16(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.16(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This
Section 2.16(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.16 shall survive any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all other obligations any Loan Document.

 

Section 2.17.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 3:00 p.m., Local Time at the place of payment, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, or such other location as the Administrative Agent shall
designate from time to time, except payments to be made directly to the Issuing
Lender or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 8.5 shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars or, in the case
of principal of and interest on any Loan denominated in an Alternative Currency,
the applicable Alternative Currency, as the case may be.  Except as provided in
clause (c) below, each payment or prepayment of principal or payment of interest
in respect of a Borrowing of Revolving Loans shall be allocated ratably among
the parties entitled thereto.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment

 

38

--------------------------------------------------------------------------------


 

of principal (including reimbursement of LC Disbursements) then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders without recourse or warranty from the other
Lenders except as contemplated by Section 8.4 in respect of assignments to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate in effect from time
to time.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.6(b) or 2.17(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

39

--------------------------------------------------------------------------------


 

Section 2.18.                          Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.14 or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to file any certificate or
document requested by the Company (consistent with legal and regulatory
restrictions), to designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
filing, designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or Section 2.16, as the case may be, in the future and
(ii) would not otherwise be disadvantageous to such Lender.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) any Lender is a Defaulting Lender, or (iv) any
Lender does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), then
the Company may, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 8.4, it being agreed the
assigning Lender shall be deemed to have consented to an Assignment and
Assumption and shall not be required to execute an Assignment and Assumption),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if
such Lender accepts such assignment); provided that (A) the Company shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld and shall not be required in connection with
an assignment to another Lender, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or each applicable
Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) in the case of an
assignment pursuant to clause (iv) above, no Default or Event of Default shall
have occurred and be continuing and (E) the Administrative Agent shall have
received from the Company a processing and recordation fee of $3,500 with
respect to each such assignment to a Person which is not then a Lender. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

 

Section 2.19.                          Borrowing Subsidiaries.  The Company may
designate any Wholly Owned Subsidiary of the Company as a Borrowing Subsidiary
upon ten Business Days’ notice to the Administrative Agent and the Lenders (such
notice to include the name, primary business address and tax identification
number of such proposed Borrowing Subsidiary).  Subject to Section 4.3 and upon
proper notice and the receipt by the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such a Wholly Owned Subsidiary and the Company,
such

 

40

--------------------------------------------------------------------------------


 

Wholly Owned Subsidiary shall be a Borrowing Subsidiary and a party to this
Agreement.  A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at
such time as no Loans, fees or other amounts due in connection therewith
pursuant to the terms hereof shall be outstanding to such Subsidiary and such
Subsidiary and the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination.

 

Section 2.20.                          Prepayments Required Due to Currency
Fluctuation.

 

(a)                                 Not later than 1:00 p.m., New York City
time, on the last Business Day of each fiscal quarter and at such other time as
is reasonably determined by the Administrative Agent (the “Calculation Time”),
the Administrative Agent shall determine the Dollar Equivalent of the aggregate
Revolving Credit Exposures as of such date.

 

(b)                                 If at the Calculation Time, the Dollar
Equivalent of the aggregate Revolving Credit Exposure exceeds the aggregate
Commitments by 5% or more, then within five Business Days after notice thereof
to the Company from the Administrative Agent, the Company shall (or cause any
Borrowing Subsidiary to) prepay Loans in an aggregate principal amount at least
equal to such excess.  To the extent that, after the prepayment of all Revolving
Loans an excess of the Revolving Credit Exposure over the aggregate Commitments
still exists, the Borrowers shall promptly cash collateralize the Letters of
Credit in the manner described in Article VI in an amount sufficient to
eliminate such excess.  Nothing set forth in this Section 2.20(b) shall be
construed to require the Administrative Agent to calculate compliance under this
Section 2.20(b) other than at the times set forth in Section 2.20(a).

 

Section 2.21.                          Swingline.  (a) (i) Subject to the terms
and conditions set forth herein, the Swingline Lender agrees to make Swingline
Loans in Dollars under the Commitments to the Borrower or any Borrowing
Subsidiary from time to time on any Business Day during the Availability Period
in an aggregate principal amount at any time outstanding that will not result in
(A) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (B) the total Revolving Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company or any Borrowing Subsidiary may borrow,
prepay and reborrow Swingline Loans.  Swingline Loans shall be in an aggregate
amount that is not less than $100,000.  Swingline Loans shall be ABR Loans;
provided that so long as the Lenders have not been required to purchase
participations in a Swingline Loan pursuant to Section 2.21(d), a Swingline Loan
may have such other terms (including the applicable interest rate and basis for
calculating interest, repayment terms, prepayment indemnities and increased cost
provisions) as may be agreed to by the Company and the Swingline Lender (it
being understood that the Swingline Lender shall have no obligation to agree to
any such terms or to make any Swingline Loans that are not ABR Loans).

 

(ii)                                  Each applicable Borrower shall repay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan
made to such Borrower on the earlier of (A) Maturity Date and (B) the Business
Day following demand by the Swingline Lender.

 

(b)                                 To request a Swingline Loan, a Borrower or
the Company (on behalf of any Borrowing Subsidiary) shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 3:00 p.m., New York City time, on the day of a proposed

 

41

--------------------------------------------------------------------------------


 

Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from a Borrower or the Company (on behalf of
any Borrowing Subsidiary).  The Swingline Lender shall make each Swingline Loan
available to such Borrower by means of a credit to the general deposit account
of such Borrower with the Swingline Lender (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.22, by remittance to the Issuing Lender) by 5:00 p.m., New York City
time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Company
(which hereby irrevocably directs the Swingline Lender to act on its behalf in
accordance with this Section), on one Business Day’s notice given by the
Swingline Lender no later than 12:00 Noon, New York City time, request each
Lender to make, and each Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Lender’s Applicable Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at the account of
the Administrative Agent or an affiliate thereof most recently designated by it
for such purposes by notice to the Lenders in immediately available funds, not
later than 10:00 a.m., New York City time, one Business Day after the date of
such notice.  The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans.  The
Company irrevocably authorizes the Swingline Lender to charge the Company’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

 

(d)                                 If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.21(c), one of the events
described in paragraph (g) or (h) of Section 6 shall have occurred and be
continuing with respect to any Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Revolving Loans may
not be made as contemplated by Section 2.21(c), each Lender shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.21(c), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Applicable
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.

 

(e)                                  Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on

 

42

--------------------------------------------------------------------------------


 

all Swingline Loans then due); provided that in the event that such payment
received by the Swingline Lender is required to be returned, such Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

(f)                                   Each Lender’s obligation to make the Loans
referred to in Section 2.21(c) and to purchase participating interests pursuant
to Section 2.21(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender, the Borrowers or the Guarantors may have
against the Swingline Lender, any Borrower, any Guarantor or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower or any Guarantor, (iv) any breach of this Agreement or any other
Loan Document by any Borrower, any other Credit Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

Section 2.22.                          Letters of Credit.  (a) General.  Subject
to the terms and conditions set forth herein, each Borrower and the Company (on
behalf of any Borrowing Subsidiary) may request the issuance in Dollars of
Letters of Credit for its own account (including for the account of any
Borrowing Subsidiary), in a form reasonably acceptable to the Administrative
Agent and the Issuing Lender (or, in the case of a Several Letter of Credit, the
Lenders), at any time and from time to time during the Availability Period.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower or the Company (on behalf
of any Borrowing Subsidiary) to, or entered into by a Borrower or the Company
(on behalf of any Borrowing Subsidiary) with, the Issuing Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.  At
the request of a Borrower or the Company (on behalf of any Borrowing
Subsidiary), any Letter of Credit may be issued for the joint and several
account of such Borrower and another Borrower.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), a
Borrower or the Company (on behalf of any Borrowing Subsidiary) shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Lender) to the Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension, the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.22), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Lender, such Borrower or the Company (on behalf of any
Borrowing Subsidiary) also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or

 

43

--------------------------------------------------------------------------------


 

extension (i) the LC Exposure shall not exceed $50,000,000, (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments and (iii) the
LC Exposure of any Issuing Lender shall not exceed such Issuing Lender’s LC
Sublimit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that an Issuing Lender may elect to issue a Letter of Credit with
an expiration date extending beyond the Maturity Date if the Company agrees that
it will, on the Maturity Date (or such earlier date as may be requested by the
Issuing Lender), deliver to such Issuing Lender cash collateral in an amount
equal to 103% of the stated amount of such Letter of Credit pursuant to
documentation reasonably satisfactory to the Borrower and such Issuing Lender;
and provided further that upon the consummation of such cash collateralization
of any Letter of Credit, the participation of each Lender therein shall
terminate.

 

(d)                                 Participations.  (i) The Issuing Lender
irrevocably agrees to grant and hereby grants to each Lender, and, to induce the
Issuing Lender to issue Letters of Credit, each Lender irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such Lender’s own account and risk
an undivided interest equal to such Lender’s Applicable Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder.  Each
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the
Borrowers in accordance with the terms of this Agreement, such Lender shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such Lender’s Applicable Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each
Lender’s obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the Issuing Lender, any Borrower, any Guarantor or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4, (C) any adverse change in the condition (financial or otherwise)
of any Borrower or any Guarantor, (D) any breach of this Agreement or any other
Loan Document by any Borrower, any other Credit Party or any other Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(ii)                                  If any amount required to be paid by any
Lender to the Issuing Lender pursuant to Section 2.22(d)(i) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit is paid to the Issuing Lender within three Business Days after the
date such payment is due, such Lender shall pay to the Issuing Lender on demand
an amount equal to the product of (A) such amount, times (B) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (C) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. If
any such amount required to be paid by any Lender pursuant to
Section 2.22(d)(i) is not made available to the Issuing Lender by such Lender
within three Business Days

 

44

--------------------------------------------------------------------------------


 

after the date such payment is due, the Issuing Lender shall be entitled to
recover from such Lender, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans.  A
certificate of the Issuing Lender submitted to any Lender with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

(iii)                               Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any
Lender its pro rata share of such payment in accordance with Section 2.22(d)(i),
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from any Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Issuing Lender will distribute to such Lender its pro rata
share thereof; provided that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such
Lender shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

(e)                                  Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 2:00 p.m., New York
City time, on the date that such LC Disbursement is made, if such Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 2:00 p.m., New York City
time, on the Business Day immediately following the day that such Borrower
receives such notice; provided that a Borrower or the Company (on behalf of the
applicable Borrowing Subsidiary) may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.3 or 2.21 that such payment
be financed with a Revolving Loan or Swingline Loan in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Revolving Loan or Swingline Loan. 
If such Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
such Borrower, in the same manner as provided in Section 2.6 with respect to
Revolving Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Lender for any LC Disbursement (other than the funding of Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

45

--------------------------------------------------------------------------------


 

(f)                                   Obligations Absolute.  Each Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.22 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or this
Agreement;

 

(iii)                               the existence of any claim, setoff, defense
or other right that any Borrower, any other party guaranteeing, or otherwise
obligated with, any Borrower, any Subsidiary or other Affiliate thereof or any
other Person may at any time have against the beneficiary under any Letter of
Credit, the Issuing Lender, the Issuing Agent, the Administrative Agent or any
Lender or any other Person, whether in connection with this Agreement or any
other related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuing Lender under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Lender, the Issuing Agent, the Lenders, the
Administrative Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.22, constitute a legal or equitable discharge
of any Borrower’s obligations hereunder.

 

None of the Administrative Agent, the Lenders, the Issuing Lender, the Issuing
Agent or any of their Affiliates, directors, officers, employees and agents,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder, including any of the circumstances specified in
clauses (i) through (vi) above, as well as any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender or the Issuing Agent; provided that the foregoing shall not be construed
to excuse the Issuing Lender and the Issuing Agent from liability to a Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
or Issuing Agent’s, as applicable, failure to exercise the agreed standard of
care (as set forth below) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly

 

46

--------------------------------------------------------------------------------


 

agree that the Issuing Lender and the Issuing Agent shall have exercised the
agreed standard of care in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender or Issuing Agent, as applicable.  Without
limiting the generality of the foregoing, it is understood that the Issuing
Lender and Issuing Agent may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that each of the Issuing Lender and the Issuing Agent
shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.  As used in this paragraph
(f), the term “Issuing Lender” includes each Issuing Lender in respect of the
Several Letters of Credit.  No Issuing Lender in respect of a Several Letter of
Credit shall have any liability to any Borrower as a result of any action taken
or not taken or any determination made by the Issuing Agent.

 

(g)                                  Disbursement Procedures.  If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Company of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

(h)                                 Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrowers shall reimburse
(including with the proceeds of Loans as provided in Section 2.22(e)) such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement at the rate per annum specified in Section 2.12(a); provided
that, if the Borrowers fail to reimburse (including with the proceeds of Loans
as provided in Section 2.22(e)) such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.22, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section 2.22 to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Several Letters of Credit.  (i) In the
event that the Borrowers require Letters of Credit in an aggregate drawable
amount that exceeds the aggregate LC Sublimits of the Issuing Lenders, then the
Company may request that Letters of Credit be issued by the Lenders on a several
basis (each, a “Several Letter of Credit”), with each Lender being an Issuing
Lender with respect to such Letter of Credit in an amount equal to its
Applicable Percentage of the drawable amount of such Letter of Credit.  Each
Lender agrees to execute and deliver Several Letters of Credit on the terms
described in this paragraph.  Each Several Letter of Credit (A) shall provide
that the beneficiary may only draw thereunder if it makes a simultaneous drawing
on each Lender for such Lender’s Applicable Percentage of such drawing and
(B) shall allow for replacements, substitutions and reallocations of the issuers
of such Several Letters of Credit and the reallocation of drawable interests
thereunder in order to allow and give effect to assignments

 

47

--------------------------------------------------------------------------------


 

of Commitments permitted by Section 8.4.  Each Several Letter of Credit shall be
issued pursuant to procedures established by the Administrative Agent and
Issuing Agent in a manner consistent with this Section 2.22.

 

(ii)                                  Each Several Letter of Credit will be
issued by the Issuing Agent on behalf of the Lenders and the Issuing Agent shall
provide a copy of each Several Letter of Credit to each Lender promptly
following issuance or amendment thereof.  The obligations of each Lender under
and in respect of each Several Letter of Credit are several, and the failure by
any Lender to perform its obligations hereunder or under any Several Letter of
Credit shall not affect the obligations of the Borrowers toward any other party
hereto nor shall any other such party be liable for the failure by such Lender
to perform its obligations hereunder or under any Several Letter of Credit.

 

(iii)                               Subject to and on the terms and conditions
set forth herein, the Issuing Agent is hereby authorized by the Borrowers and
the Lenders to arrange for the issuance of any Several Letter of Credit pursuant
to Section 2.22(i) and the amendment of any Several Letter of Credit pursuant to
Section 2.18, Section 2.22(b) and/or Section 8.4 by:

 

(A)                               completing the date of issuance and the
expiration date of such Several Letter of Credit (it being understood that no
Several Letter of Credit shall have an expiration date that is later than five
Business Days prior to the Maturity Date unless each Lender agrees to such later
date);

 

(B)                               in the case of an amendment increasing or
reducing the amount thereof, amending such Several Letter of Credit in such
manner as the Issuing Agent and the respective beneficiary may agree;

 

(C)                               (1) completing such Several Letter of Credit
with the participation of each Lender as allocated pursuant to the terms hereof,
and (2) executing such Several Letter of Credit on behalf of each Lender and,
following such execution, delivering such Several Letter of Credit to the
beneficiary of such Several Letter of Credit; and

 

(D)                               notifying the Company of the presentation of
any drafts for payment under such Several Letter of Credit.

 

(iv)                              Each Several Letter of Credit shall be
executed and delivered by the Issuing Agent in the name and on behalf of, and as
attorney-in-fact for, each Lender party to such Several Letter of Credit, and
the Issuing Agent shall act under each Several Letter of Credit, and each
Several Letter of Credit shall expressly provide that the Issuing Agent shall
act, as the agent of each Lender to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Several Letter of Credit and
(c) notify such Lender and the Borrowers that a valid drawing has been made and
the date that the related LC Disbursement is to be made; provided that the
Issuing Agent shall have no obligation or liability for any LC Disbursement
under such Several Letter of Credit, and each Several Letter of Credit shall
expressly so provide.  Each Lender hereby

 

48

--------------------------------------------------------------------------------


 

irrevocably appoints and designates the Issuing Agent its attorney-in-fact,
acting through any duly authorized officer of the Issuing Agent, to execute and
deliver in the name and on behalf of such Lender each Several Letter of Credit
to be issued by such Lender hereunder.  Promptly upon the request of the Issuing
Agent, each Lender will furnish to the Issuing Agent such powers of attorney or
other evidence as any beneficiary of any Several Letter of Credit may reasonably
request in order to demonstrate that the Issuing Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Several Letter of
Credit.

 

(v)                                 The provisions set forth above in
Section 2.22(a)-(h), including the Company’s obligations in Section 2.22(b),
(c), (e) and (f) shall apply, mutatis mutandis, to Several Letters of Credit to
the extent applicable and the protections and standards of care set forth in
Section 2.22(a)-(h) with respect to Issuing Lenders shall apply to the Issuing
Agent as applicable.

 

Section 2.23.                          Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 Facility Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 8.7);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;
provided further that the Commitment of a Defaulting Lender may not be increased
and the Availability Period as it applies to a Defaulting Lender may not be
extended, in each case without the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments, (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment and (z) the conditions set
forth in paragraphs (a) and (b) of Section 4.2 are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash

 

49

--------------------------------------------------------------------------------


 

collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Article VI for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to Section 2.23(c)(ii),
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(c) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.23(c)(i), then the fees payable to
the Lenders pursuant to Section 2.11(a) and Section 2.11(c) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
the foregoing provisions of Section 2.23(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.11(c) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Lender until such LC Exposure is cash collateralized
and/or reallocated;

 

(d)                                 so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.23(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(e)                                  any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise,
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.17(c) but excluding Section 2.18) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Lender or Swingline Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future

 

50

--------------------------------------------------------------------------------


 

participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
if requested by the Company and with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, (v) fifth, if requested by the
Company and with the approval of the Administrative Agent (such approval not to
be unreasonably withheld or delayed), held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or an Issuing Lender or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction, provided
that, with respect to this clause (viii), if such payment is (A) a prepayment of
the principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (B) made at a time when the conditions set forth in Section 4.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

Section 2.24.                          Additional Reserve Costs.  (a) Each
applicable Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Any additional interest owed pursuant to
paragraph (a) of this Section shall be determined by the applicable Lender,
which determination shall be conclusive absent manifest error, and notified to
the applicable Borrower (with a copy to the Administrative Agent) at least five
Business Days before each date on which interest is payable for the applicable
Loan, and such additional interest so notified to the applicable Borrower by
such Lender shall be due and payable to the Administrative Agent for the account
of such Lender on each date on which interest is payable for such Loan.  If a
Lender fails to give such notice at least five Business Days before such date,
then such additional interest shall be due and payable five Business Days after
such notice is given.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to each of the Lenders and the
Administrative Agent that:

 

Section 3.1.                                 Organization; Powers.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each other Credit Party is duly incorporated or
organized, validly existing and (to the extent such concept applies in the
applicable jurisdiction) in good standing under the laws of the jurisdiction of
its incorporation or organization, as applicable.  Each Credit Party (a) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted; (b) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect;
and (c) has the power and authority to execute and deliver this Agreement (or,
in the case of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements),
to perform its obligations hereunder and, in the case of the Borrowers, to
borrow hereunder.

 

Section 3.2.                                 Authorization.  The Transactions
(a) are within each Credit Party’s powers and have been duly authorized by all
requisite action, as applicable, and (b) will not (i) violate (A) any provision
of any law, statute, rule or regulation (including the Margin Regulations),
(B) any provision of the certificate of incorporation or other constitutive
documents or by-laws of the Company or any Subsidiary, (C) any order of any
Governmental Authority or (D) any provision of any Contractual Obligation,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in the creation or imposition of any lien upon any property or
assets of the Company or any Subsidiary other than, in the case of clauses
(i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations, conflicts,
breaches, defaults or liens that, individually or in the aggregate, would not
have a Material Adverse Effect.

 

Section 3.3.                                 Enforceability.  Each Loan Document
constitutes or, when executed and delivered, will constitute a legal, valid and
binding obligation of each Credit Party party thereto, enforceable in accordance
with its terms (subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity)).

 

52

--------------------------------------------------------------------------------


 

Section 3.4.                                 Governmental Approvals.  No action,
consent or approval of, registration or filing with or other action by any
Governmental Authority is required in connection with the Transactions.

 

Section 3.5.                                 Financial Statements; No Material
Adverse Change.  (a) The Company has heretofore furnished to the Administrative
Agent and the Lenders copies of (i) its audited consolidated financial
statements for the fiscal year ended December 31, 2013, which were included in
its annual report on Form 10-K as filed with the SEC under the Exchange Act on
February 18, 2014 and recast in the audited financial statements set forth in
the Form 8-K filed with the SEC under the Exchange Act on April 24, 2014, and
(ii) its unaudited consolidated financial statements for the quarter ended
March 31, 2014, which were included in its quarterly report on Form 10-Q as
filed with the SEC under the Exchange Act on April 24, 2014.  Such financial
statements present fairly, in all material respects, the financial condition and
the results of operations of the Company and its Subsidiaries, taken as a whole,
as of, and for the accounting periods ending on, such dates in accordance with
GAAP (subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).

 

(b)                                 Since December 31, 2013, there has been no
material adverse effect on the business, operations, properties or financial
condition of the Company and its Subsidiaries, taken as a whole, from those
reflected in the audited financial statements set forth in the Form 8-K filed
with the SEC under the Exchange Act on April 24, 2014.

 

Section 3.6.                                 Litigation; Compliance with Laws. 
(a) There are no actions, proceedings or investigations filed or (to the
knowledge of the Company) threatened against the Company or any Subsidiary in
any court or before any Governmental Authority or arbitration board or tribunal
which question the validity or legality of this Agreement, the Transactions or
any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining the Company or MJC
from the execution, delivery or performance of this Agreement nor is there any
other action, proceeding or investigation filed or (to the knowledge of the
Company) threatened against the Company or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which would be
reasonably likely to result in a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary is in
violation of any law, rule or regulation, or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would be reasonably likely to result in a Material Adverse
Effect.

 

(c)                                  The Company and its Subsidiaries have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.  The Company and its Subsidiaries and, to the knowledge of the
Company, their respective officers and employees, directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects, except for (i) the matters disclosed in (Item 1. “Legal Proceedings”)
of the Company’s Form 10 Q filed with the SEC under the Exchange Act on
April 24, 2014 and (ii) any other failure to comply that is not systemic and
does not involve senior management of the Company.  None of the Company or

 

53

--------------------------------------------------------------------------------


 

any Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees or any agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby is a Sanctioned Person.  No Borrowing or Letter of
Credit, use of proceeds or other transaction related to this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.7.                                 Federal Reserve Regulations. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Margin Regulations.

 

Section 3.8.                                 Use of Proceeds.  All proceeds of
the Loans shall be used for the purposes referred to in the recitals to this
Agreement.

 

Section 3.9.                                 Taxes.  The Company and the
Subsidiaries have filed or caused to be filed all Federal income tax and other
material federal state, local and foreign Tax returns which are required to be
filed by them, and have paid or caused to be paid all Taxes shown to be due and
payable on such returns or on any assessments received by any of them, other
than any Taxes or assessments the validity of which is being contested in good
faith by appropriate proceedings, and with respect to which appropriate
accounting reserves have, to the extent required by GAAP, been set aside.

 

Section 3.10.                          Employee Benefit Plans.  Each Plan’s
funding target (as defined in Section 430 of the Code) does not exceed the fair
market value of such Plan’s assets (as determined under Section 430 of the
Code), except as would not individually or in the aggregate have a Material
Adverse Effect.  Each Plan of the Company or any ERISA Affiliate has maintained
the minimum funding standard required by Section 412 of the Code and no waiver
of such standard has been sought or granted.  Except as would not individually
or in the aggregate have a Material Adverse Effect: (a) no ERISA Termination
Event has occurred or (b) each Plan has been established and administered in
accordance with its terms and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws, rules and regulations.

 

Section 3.11.                          Environmental and Safety Matters.  Other
than exceptions to any of the following that would not in the aggregate have a
Material Adverse Effect: (i) the Company and the Subsidiaries comply and have
complied with all applicable Environmental and Safety Laws; (ii) there are and
have been no Hazardous Substances at any property owned, leased or operated by
the Company or any Subsidiary now or in the past, or at any other location, that
could reasonably be expected to result in liability of the Company or any
Subsidiary under any Environmental and Safety Law or result in costs to any of
them arising out of any Environmental and Safety Law; (iii) there are no past,
present, or, to the knowledge of the Company and the Subsidiaries, anticipated
future events, conditions, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent the Company or any of
the Subsidiaries from, or increase the costs to the Company or any of the
Subsidiaries of, complying with applicable Environmental and Safety Laws or
obtaining or renewing all material permits, approvals, authorizations, licenses
or permissions required of any of them pursuant to any such law; and
(iv) neither the Company nor any of the Subsidiaries has retained or assumed, by

 

54

--------------------------------------------------------------------------------


 

contract or operation of law, any liability, fixed or contingent, under any
Environmental and Safety Law.

 

Section 3.12.                          Properties.  (a) Each of the Company and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property that are material to the business of the Company and
its Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)                                 Each of the Company and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property that are material to the business of the Company
and its Subsidiaries taken as a whole, and the use thereof by the Company and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.13.                          Investment Company Status.  Neither the
Company nor any of its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.14.                          Accuracy of Information, etc.  The
Confidential Information Memorandum and all other information, exhibits and
reports furnished by the Company and its Subsidiaries to the Administrative
Agent or any Lender in connection with the negotiation of, or pursuant to the
terms of, this Agreement do not, considered as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein, in light of the circumstances under which any such
statements were made, not misleading.

 

ARTICLE IV
CONDITIONS

 

Section 4.1.                                 Effective Date.  The obligations of
the Lenders to make Loans and of any Issuing Lender to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.7):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or email transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion letter (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Mayer Brown LLP, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Credit Parties, this Agreement or the Transactions as
the Administrative Agent shall reasonably request.  The Company hereby requests
such counsel to deliver such opinion letter.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Company and MJC, the authorization of the Transactions and any
other legal matters relating to the Company and MJC, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a), (b) and (c) of Section 4.2.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced not less than two Business Days before
the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

 

(f)                                   The Administrative Agent shall have
received evidence satisfactory to it that all amounts owing under the Existing
Credit Agreement have been (or concurrently with the effectiveness hereof will
be) paid in full and all commitments thereunder have been terminated.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.2.                                 Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing (other than a
Borrowing made solely to refinance outstanding Borrowings that does not increase
the aggregate principal amount of the Loans of any Lender outstanding) and of
the Issuing Lender to issue, amend, renew or extend a Letter of Credit (each
such event, a “Credit Event”) on any date is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of the
Company set forth in this Agreement (other than those set forth in Sections
3.5(b) and 3.6(a) on any date other than the Effective Date) shall be true and
correct in all material respects (provided that such representations and
warranties qualified as to materiality shall be true and correct) on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case those representations and warranties
will be true and correct as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing (and the use of the proceeds thereof) or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
Company shall be in compliance with the Consolidated Leverage Ratio set forth in
Section 5.13(a).  Such pro forma Consolidated Leverage Ratio shall be calculated
using Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters ended prior to such date for which financial statements are available.

 

56

--------------------------------------------------------------------------------


 

Each Borrowing and the issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

Section 4.3.                                 Initial Borrowing by Each Borrowing
Subsidiary.  The obligation of each Lender to make a Loan on the occasion of the
first Borrowing by each Borrowing Subsidiary is subject to (a) the ability
(legal or otherwise) of the Lenders to lend to such Borrowing Subsidiary as
determined in good faith by each Lender, (b) customary corporate deliveries
(excluding legal opinions), (c) delivery of all “know your customer” and
anti-money laundering information reasonably requested by the Administrative
Agent on behalf of any Lender not less than five Business Days prior to the
effective date of the designation of such Subsidiary as a “Borrowing Subsidiary”
pursuant to Section 2.19, (d) the satisfaction of the condition that the
Administrative Agent (or its counsel) shall have received a Borrowing Subsidiary
Agreement properly executed by such Borrowing Subsidiary and the Company and
(e) the satisfaction of the conditions set forth in Section 4.2.

 

ARTICLE V
COVENANTS

 

Affirmative Covenants.  The Company covenants and agrees with each Lender and
the Administrative Agent that so long as this Agreement shall remain in effect
or the principal of or interest on any Loan, any fees or any other amounts
payable hereunder shall be unpaid or any Letter of Credit remains outstanding,
unless the Required Lenders shall otherwise consent in writing, it will, and
will cause each of the Subsidiaries to:

 

Section 5.1.                                 Existence.  Do or cause to be done
all things necessary to preserve and keep in full force and effect its existence
and its rights and franchises that are material to the business of the Company
and its Subsidiaries as a whole, except as expressly permitted under Section 5.9
and except, in the case of any Subsidiary, where the failure to do so would not
result in a Material Adverse Effect.

 

Section 5.2.                                 Business and Properties.  Comply in
all respects with all applicable laws, rules, regulations and orders of any
Governmental Authority (including Environmental and Safety Laws and ERISA),
whether now in effect or hereafter enacted except instances that could not, in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
and at all times maintain and preserve all property material to the conduct of
the business of the Company and its Subsidiaries as a whole and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so would not result in a Material Adverse
Effect.  Without limiting the foregoing, maintain in effect and enforce policies
and procedures designed to ensure compliance by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

Section 5.3.                                 Financial Statements,
Reports, Etc.  Furnish to the Administrative Agent and each Lender:

 

57

--------------------------------------------------------------------------------


 

(a)                                 within 95 days after the end of each fiscal
year, its annual report on Form 10-K as filed with the SEC, including its
consolidated balance sheet and the related consolidated earnings statement
showing its consolidated financial condition as of the close of such fiscal year
and the consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants (without a “going concern” qualification or
exception and without any qualification or exception with respect to the scope
of such opinion) to the effect that such consolidated financial statements
fairly present the Company’s financial condition and results of operations on a
consolidated basis in accordance with GAAP;

 

(b)                                 within 50 days after the end of each of the
first three fiscal quarters of each fiscal year, its quarterly report on
Form 10-Q as filed with the SEC, including its unaudited consolidated balance
sheet and related consolidated earnings statement, showing its consolidated
financial condition as of the close of such fiscal quarter and the consolidated
results of its operations during such fiscal quarter and the then elapsed
portion of the fiscal year (and each delivery of such statements shall be deemed
a representation that such statements fairly present the Company’s financial
condition and results of operations on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of
footnotes);

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) calculating the Consolidated Leverage Ratio in
reasonable detail as of the last day of the applicable fiscal period and
calculating the Consolidated Interest Coverage Ratio in reasonable detail for
the period of four fiscal quarters ending on the last day of such fiscal period;
and

 

(d)                                 promptly, from time to time, such other
information as any Lender shall reasonably request through the Administrative
Agent.

 

Information required to be delivered pursuant to this Section 5.3 shall be
deemed to have been effectively delivered (including for purposes of
Section 8.1(b)) on the date on which the Company provides notice to the
Administrative Agent (which notice the Administrative Agent shall promptly
provide to the Lenders) that such information has been posted on the SEC website
on the Internet at sec.gov/edaux/searches.htm (or any successor website), on the
Company’s IntraLinks site at intralinks.com or at another relevant website
identified in such notice and accessible by the Lenders without charge.  Any
such notice by the Company or the Administrative Agent may be by e-mail to the
addresses provided in or pursuant to Sections 8.1(b) and 8.1(c).

 

Section 5.4.                                 Insurance.  Keep its insurable
properties adequately insured at all times by financially sound and reputable
insurers (which may include captive insurers), and maintain such other insurance
or self insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
similarly situated and in the same or similar businesses.

 

58

--------------------------------------------------------------------------------


 

Section 5.5.                                 Obligations and Taxes.  Pay and
discharge promptly when due all material Taxes, assessments and governmental
charges imposed upon it or upon its income or profits or in respect of its
property, in each case before the same shall become delinquent or in default and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.

 

Section 5.6.                                 Litigation and Other Notices.  Give
the Administrative Agent written notice of the following within five Business
Days after any executive officer of the Company obtains knowledge thereof:

 

(a)                                 the filing or commencement of any action,
suit or proceeding which the Company reasonably expects to result in a Material
Adverse Effect; and

 

(b)                                 any Event of Default or Default, specifying
the nature and extent thereof and the action (if any) which is proposed to be
taken with respect thereto.

 

Section 5.7.                                 Books and Records.  Keep proper
books of record and account in which full, true and correct entries are made of
all material dealings and transactions in relation to its business and
activities.

 

Section 5.8.                                 Ownership of Borrowers.  Cause each
Subsidiary which is a Borrower to be a Wholly Owned Subsidiary.

 

Negative Covenants.  The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will not, and will
not permit any of the Subsidiaries to:

 

Section 5.9.                                 Consolidations, Mergers, and Sales
of Assets.  In the case of the Company, (a) consolidate or merge with or into
any other Person or liquidate, wind up or dissolve (or suffer any liquidation or
dissolution) or (b) sell, or otherwise transfer (in one transaction or a series
of transactions), or permit any Subsidiary to sell, or otherwise transfer (in
one transaction or a series of transactions), all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge or consolidate with another Person
if (A) the Company is the corporation surviving such merger and (B) immediately
after giving effect to such merger or consolidation, no Default or Event of
Default shall have occurred and be continuing.

 

Section 5.10.                          Liens.  Create, assume or suffer to exist
any Lien upon any property, except that the foregoing shall not prevent the
Company or any Subsidiary from creating, assuming or suffering to exist any of
the following Liens:

 

(a)                                 Liens existing on the date hereof and set
forth on Schedule 5.10 hereto;

 

59

--------------------------------------------------------------------------------


 

(b)                                 any Lien existing on property owned or
leased by any Person at the time it becomes a Subsidiary; provided that such
Lien was not created in anticipation of such Person becoming a Subsidiary;

 

(c)                                  any Lien existing on property at the time
of the acquisition thereof by the Company or any Subsidiary; provided that such
Lien was not created in anticipation of such Person becoming a Subsidiary;

 

(d)                                 any Lien to secure any Debt incurred prior
to, at the time of, or within 12 months after the acquisition of any fixed
assets (but not assets constituting a line of business) for the purpose of
financing all or any part of the purchase price thereof;

 

(e)                                  any Lien to secure any Debt incurred prior
to, at the time of, or within 12 months after the completion of the
construction, alteration, repair or improvement of any property for the purpose
of financing all or any part of the cost thereof;

 

(f)                                   any Liens securing Debt of a Subsidiary
owing to the Company or to another Subsidiary;

 

(g)                                  Liens for taxes, assessments or
governmental charges or levies not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Company or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

(h)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not more than 60 days delinquent in accordance with their
terms or that are being contested in good faith by appropriate proceedings;

 

(i)                                     pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(j)                                    deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(k)                                 any interest or title of a lessor under any
lease entered into by the Company or any Subsidiary in the ordinary course of
its business and covering only the assets so leased;

 

(l)                                     Liens arising from precautionary Uniform
Commercial Code financing statement filings with respect to operating leases or
consignment arrangements entered into by the Company or any Subsidiary in the
ordinary course of business;

 

(m)                             customary Liens in favor of a banking
institution arising by operation of law encumbering deposits (including the
right of set-off) held by such banking institutions incurred in the ordinary
course of business and that are within the general parameters customary in the
banking industry;

 

60

--------------------------------------------------------------------------------


 

(n)                                 any extension, renewal or replacement (or
successive extensions, renewals or replacements) in whole or in part of any Lien
referred to in clauses (a) through (m) above, so long as the principal amount of
the Debt secured thereby does not exceed the principal amount of Debt so secured
at the time of such extension, renewal or replacement (except that, where an
additional principal amount of Debt is incurred to provide funds for the
completion of a specific project, the additional principal amount, and any
related financing costs, may be secured by the Lien as well) and such Lien is
limited to the same property subject to the Lien so extended, renewed or
replaced (and improvements on such property);

 

(o)                                 Liens securing any obligations of the Credit
Parties under the Loan Documents or guarantees in respect thereof;

 

(p)                                 Liens securing any Debt arising under the
Indenture and any Guarantee thereof as long as the obligations of the Credit
Parties under the Loan Documents and any Guarantee thereof are secured equally
and ratably with (or prior to) such Liens on terms reasonably satisfactory to
the Administrative Agent; and

 

(q)                                 any Lien not otherwise permitted by
clauses (a) through (p) above; provided that the obligations secured thereby
shall not at any time exceed $125,000,000.

 

Section 5.11.                          Limitation on Sale and Leaseback
Transactions.  Enter into any Sale and Leaseback Transaction, or permit any
Subsidiary to do so, unless the Company or such Subsidiary would be entitled to
incur Debt, in a principal amount at least equal to the Value of such Sale and
Leaseback Transaction, which is secured by Liens on the property to be leased
without violating Section 5.10(q) or 5.12.

 

Section 5.12.                          Indebtedness.  Permit Subsidiaries of the
Company to create, issue, incur, assume or otherwise become liable for any Debt
if, immediately after giving effect to such event, the aggregate principal
amount of all Debt of Subsidiaries of the Company (other than Permitted
Subsidiary Debt) would exceed the greater of (a) $150,000,000 and (b) an amount
equal to 5% of the total assets of the Company and its Subsidiaries on a
consolidated basis, as such total assets are reflected on the financial
statements of the Company most recently delivered pursuant to Section 5.3.

 

Section 5.13.                          Financial Covenants.  (a) Consolidated
Leverage Ratio.  Permit the Consolidated Leverage Ratio to exceed 3.50 to 1.00
on the last day of each fiscal quarter of the Company.

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio to be less than 3.00 to 1.00 on
the last day of each fiscal quarter for any period of four consecutive fiscal
quarters.

 

Section 5.14.                          Transactions with Affiliates.  Enter into
any material transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate, except any such transaction which
is (a) not otherwise prohibited under this Agreement and upon fair and
reasonable terms no less favorable to the Company or the relevant Subsidiary
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, (b) entered

 

61

--------------------------------------------------------------------------------


 

into on or prior to the date hereof or contemplated by any agreement identified
on Schedule 5.14 hereof, (c) between or among the Company and/or one or more
Subsidiaries exclusively, (d) any Restricted Payment permitted hereunder or
(e) any arrangements with officers, directors, representatives or other
employees of the Company or any Subsidiary relating specifically to employment
as such.

 

Section 5.15.                          Restrictive Agreements.  (a) Enter into
or suffer to exist or become effective any agreement that prohibits or limits
the ability of the Company or any Subsidiary to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (i) this Agreement and the other Loan Documents,
(ii) restrictions in the Indenture or any Guarantee thereof, so long as in each
case such restrictions are no more restrictive than those in effect thereunder
on the Effective Date, (iii) any agreements governing any purchase money Liens
or Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (iv) customary non-assignment provisions in leases or other
agreements entered in the ordinary course of business and consistent with past
practices.

 

(c)                                  Enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the Company to (i) pay dividends or make distributions in respect
of any Capital Stock of such Subsidiary held by, or pay any Debt owed to, the
Company or any other Subsidiary of the Company, (ii) make loans or advances to,
or other investments in, the Company or any other Subsidiary of the Company or
(iii) transfer any of its assets to the Company or any other Subsidiary of the
Company, except for such encumbrances or restrictions existing under or by
reason of (A) any restrictions existing under the Loan Documents, (B) applicable
law, (C) customary non-assignment provisions in leases or other agreements
entered in the ordinary course of business and consistent with past practices,
or (D) customary restrictions in security agreements, mortgages or capital
leases securing Debt to the extent such restrictions only restrict the transfer
of the property subject to such security agreement, mortgage or capital lease,
(E) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary and
(F) customary non-assignment provisions arising in connection with any
acquisition agreement.

 

Section 5.16.                          Amendment of Separation Agreements. 
Amend or otherwise modify, or fail to enforce in a timely way, its rights under
the Separation Agreements, if such amendment, modification or failure would or
would be reasonably likely to, result in a Material Adverse Effect.

 

Section 5.17.                          Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Company or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Company or any Subsidiary, (collectively “Restricted
Payments”) if after giving effect thereto there shall be a Default, except that
any Subsidiary may make Restricted Payments to the

 

62

--------------------------------------------------------------------------------


 

Company or any Wholly Owned Subsidiary; provided that if there shall not be a
Default at the time such dividend is declared, such dividend may be paid within
60 days of declaration notwithstanding that there may be a Default on the date
of payment.

 

Section 5.18.                          ERISA.  Permit the present aggregate
value of projected benefit obligations (as determined in accordance with FAS
158) of all Plans and all foreign employee pension benefit plans (based on those
assumptions used for disclosure of such obligations in corporate financial
statements in accordance with GAAP), as of the most recent statements available,
to exceed the aggregate value of the assets for all such plans by an amount that
would reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
EVENTS OF DEFAULT

 

In case of the happening of any of the following events (each an “Event of
Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with the execution and delivery of this
Agreement or the Borrowings hereunder or the issuance or increase in the
drawable amount of any Letter of Credit hereunder or under any Borrowing
Subsidiary Agreement shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or LC Disbursement when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any fee or any other amount (other than an amount
referred to in paragraph (b) above) due hereunder, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

 

(d)                                 default shall be made in the due observance
or performance of any covenant, condition or agreement contained in Section 5.6,
5.8, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16 or 5.17;

 

(e)                                  default shall be made in the due observance
or performance of any covenant, condition or agreement contained herein (other
than those specified in paragraph (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;

 

(f)                                   the Company or any Subsidiary shall
(i) fail to pay any principal or interest, regardless of amount, due in respect
of one or more items of Debt in an aggregate principal amount greater than or
equal to $75,000,000, when and as the same shall become due and payable (giving
effect to any applicable grace period), or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Debt if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or
beneficiary of such Debt (or a trustee or agent on behalf of such holder or

 

63

--------------------------------------------------------------------------------


 

beneficiary) to cause, such Debt to become due prior to its stated maturity or,
in the case of any such Debt arising out of a Guarantee, to become payable;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Company or any Subsidiary, or
of a substantial part of the property or assets of the Company or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of the property or assets of the Company or
any Subsidiary or (iii) the winding up or liquidation of the Company or any
Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(h)                                 the Company or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Subsidiary or for a substantial part of the property or
assets of the Company or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount equal to or greater than $75,000,000 (exclusive of
any amount thereof covered by insurance) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed (for this purpose, a judgment shall be effectively stayed
during a period when it is not yet due and payable), or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Company or any Subsidiary to enforce any such judgment;

 

(j)                                    (i) a Plan of the Company or any
Subsidiary shall fail to maintain the minimum funding standard required by
Section 412 of the Code for any plan year or a waiver of such standard is sought
or granted under Section 412(c), or (ii) an ERISA Termination Event shall have
occurred with respect to the Company or any Subsidiary or an ERISA Affiliate has
incurred or is reasonably likely to incur a liability to or on account of a Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iii) the Company or
any Subsidiary or any ERISA Affiliate shall engage in any prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code for which a statutory or
class exemption is not available or a private exemption has not been previously
obtained from the United States Department of Labor, or (iv) the Company or any
Subsidiary or any ERISA Affiliate shall fail to pay any required installment or
any other payment required to be paid by such entity under Sections 412 or 430
of the Code on or before the due date for such installment or other payment, or
(v) the Company or any Subsidiary or any ERISA Affiliate shall fail to make any
contribution or payment to any Multiemployer Plan (as

 

64

--------------------------------------------------------------------------------


 

defined in Section 4001(a)(3) of ERISA) which the Company or any Subsidiary or
any ERISA Affiliate is required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto, and there shall result from
any such event or events either a liability or a material risk of incurring a
liability to the PBGC, a Plan or a Multiemployer Plan which will have a Material
Adverse Effect;

 

(k)                                 a Change in Control shall occur; or

 

(l)                                     the guarantee in Section 8.16 shall
cease to be, or shall be asserted by the Company or MJC not to be, a valid and
binding obligation on the part of the Company or, at any time MJC is a Guarantor
thereunder, of MJC;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company or any Borrowing Subsidiary
(which notice to a Borrowing Subsidiary may be given to the Company), take
either or both of the following actions, at the same or different times: 
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Company or any Borrowing Subsidiary accrued hereunder (including all amounts of
LC Exposure, whether or not the beneficiary of the then outstanding Letters of
Credit shall have presented the documents required therein), shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, in any event with respect to any
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Company and the Borrowing Subsidiaries accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  After all such Letters of Credit shall have expired
or been fully drawn upon, all reimbursement obligations shall have been
satisfied and all other obligations of the Borrowers

 

65

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company (or such other Person as may be lawfully entitled thereto).

 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank, N.A. is hereby appointed to act as the Administrative Agent on
behalf of the Lenders.  Each of the Lenders hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or holder and
to exercise such powers as are specifically delegated to the Administrative
Agents by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto.  The Administrative Agent is hereby
expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans, payments in respect of the Letters of Credit and all
other amounts due to the Lenders hereunder, and promptly to distribute to each
Lender its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to the Company, MJC or any Borrowing Subsidiary of
any Event of Default of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by any Credit Party pursuant to this Agreement as received by the Administrative
Agent.

 

Notwithstanding the foregoing, the Administrative Agent shall have no duties
under the Loan Documents in its capacity as Administrative Agent and none of the
Syndication Agent or Joint Lead Arrangers or Bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as an
agent or a Lender.

 

Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his or her own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Company, MJC or any Borrowing Subsidiary of any of the terms,
conditions, covenants or agreements contained in this Agreement.  The
Administrative Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements.  The Administrative Agent may deem
and treat the Lender which makes any Loan or issues or participates in any
Letter of Credit as the holder of the indebtedness resulting therefrom for all
purposes hereof until it shall have received notice from such Lender, given as
provided herein, of the transfer thereof.  The Administrative Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders.  The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons.  Neither the

 

66

--------------------------------------------------------------------------------


 

Administrative Agent nor any of its respective directors, officers, employees or
agents shall have any responsibility to the Company, MJC or any Borrowing
Subsidiary on account of the failure of or delay in performance or breach by any
Lender of any of its obligations hereunder or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or the Company,
MJC or any Borrowing Subsidiary of any of their respective obligations hereunder
or in connection herewith.  The Administrative Agent may execute any and all
duties hereunder by or through its Affiliates, agents or employees and shall be
entitled to rely upon the advice of legal counsel selected by it with respect to
all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.

 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Company.  Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Company.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 8.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

With respect to the Loans made by, or Letters of Credit issued or participated
in by, it hereunder, the Administrative Agent in its individual capacity and not
as Administrative Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Administrative Agent,
and the Administrative Agent and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.

 

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agent, including counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders,
which shall not have been reimbursed by the Company and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may

 

67

--------------------------------------------------------------------------------


 

be imposed on, incurred by or asserted against either of them in its capacity as
an Administrative Agent in any way relating to or arising out of this Agreement
or any action taken or omitted by it under this Agreement to the extent the same
shall not have been reimbursed by the Company; provided that no Lender shall be
liable to the Administrative Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1.                                 Notices.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy, as follows:

 

(i)                                     if to the Company, to Mead Johnson
Nutrition Company, 2701 Patriot Blvd., Glenview, Illinois 60026, Attention of
Santino Caringella (Telecopy No. (812) 647-8897) and the General Counsel/Bill
P’Pool (Telecopy No. (847) 832-2465);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., 10 S Dearborn Street, Floor 07, Chicago, Illinois
60603, Attention of Loan Servicer/Leonida G. Mischke (Telecopy No. (888)
292-9533); provided that notices with respect to fundings and payments in
Alternative Currencies shall also be delivered to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention of the
Manager (Telecopy No. +44 207 777 2360);

 

(iii)                               if to a Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire or in the
Assignment and Assumption pursuant to which such Lender became a party hereto;
and

 

(iv)                              if to MJC or any Borrowing Subsidiary, to it
at the address (or telecopy number) set forth above for the Company.  Each of
MJC and each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for the purpose of giving on its behalf any notice and taking any other
action provided for in this Agreement and hereby agrees that it shall be bound
by any such notice or action given or taken by the Company hereunder
irrespective of whether or not any such notice shall have in fact been
authorized by MJC or such Borrowing Subsidiary and irrespective of whether or
not the agency provided for herein shall have theretofore been terminated.

 

68

--------------------------------------------------------------------------------


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.

 

(b)                                 So long as JPMCB or any of its Affiliates is
the Administrative Agent, materials required to be delivered pursuant to
Section 5.3 shall be delivered to JPMCB in an electronic medium in a format
reasonably acceptable to the Administrative Agents by e-mail at
Covenant.compliance@jpmchase.com; provided that if a Credit Party also delivers
such materials in paper format to the Administrative Agent, such paper materials
shall be deemed the materials delivered pursuant to Section 5.3 for all
purposes.  The Company agrees that, except as directed otherwise by the Company,
the Administrative Agent may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”), subject to the
implementation of confidentiality agreements and procedures reasonably
acceptable to the Company.  The Company acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform.  No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Company, the Administrative Agent or any of its Affiliates in connection
with the Platform.  Nothing in this Section 8.1(b) shall limit the obligations
of the Administrative Agent and the Lenders under Section 8.18.

 

(c)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
or any other written information, documents, instruments and other material
relating to the Company, any of its Subsidiaries or any other materials or
matters relating to this Agreement or any of the transactions contemplated
hereby (collectively, with Communications, the “Materials”) have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Administrative Agent shall deliver a copy of the
Materials to such Lender by email or telecopier.  Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender), (ii) that any
Notice may be sent to such e-mail address and (iii) that the Company shall be
responsible only for the Communications and shall not have any liability (unless
otherwise agreed in writing by the Company) for any other Materials made
available to the Lenders and shall not have any liability for any errors or
omissions in the Communications other than errors or omissions in the materials
delivered to the Administrative Agent by the Company.

 

69

--------------------------------------------------------------------------------


 

Section 8.2.                                 Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Credit Parties
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or the Commitments have not been terminated.

 

Section 8.3.                                 Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Company, MJC and
the Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that none of the Company, MJC and any Borrowing Subsidiary shall have the
right to assign any rights hereunder or any interest herein without the prior
consent of all the Lenders.

 

Section 8.4.                                 Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrowers may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrowers without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)                     (i)                                     Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may (and, within
five days after notice by the Company to any Lender in accordance with
Section 2.18(b), shall) assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Company, provided that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing under clause (g) or (h) of Article VI, any other assignee;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving

 

70

--------------------------------------------------------------------------------


 

effect to such assignment;

 

(C)          the Issuing Lender; and

 

(D)          the Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 8.4(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of

 

71

--------------------------------------------------------------------------------


 

a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 8.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, the Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.6(b),
2.17(d), 2.21(c) or 2.22(d) or (e), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)           Any Lender may, without the consent of the Company, the
Administrative Agent, the Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to

 

72

--------------------------------------------------------------------------------


 

which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.7(b) that affects such Participant. 
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.12 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Any Lender may at any time pledge or otherwise assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank; provided
that no such pledge shall release any Lender from its obligations hereunder.  In
order to facilitate such an assignment to a Federal Reserve Bank, the Company
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made by the
assigning Lender hereunder.

 

Section 8.5.           Expenses; Indemnity.  (a)  The Company agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with entering into this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable and documented fees, disbursements and other charges
of a single counsel), or incurred by the Administrative Agent or any Lender in
connection with the enforcement of their rights in connection with this
Agreement or in

 

73

--------------------------------------------------------------------------------


 

connection with the Loans made hereunder or thereunder, including the fees and
disbursements of counsel for the Administrative Agent and, in the case of
enforcement, each Lender.

 

(b)           The Company agrees to indemnify the Administrative Agent, the
Syndication Agent and each Lender and each of their Related Parties (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of (i) the consummation of the
transactions contemplated by this Agreement, (ii) the use of the proceeds of the
Loans and the use of the Letters of Credit or (iii) any claim, litigation,
investigation or proceeding brought by the Company, its creditors, its equity
holders or any other third party relating to any of the foregoing, whether or
not any Indemnitee is a party thereto; provided that (A) such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates and (B) such indemnity shall not apply to losses, claims, damages,
liabilities or related expenses that result from disputes solely between
Lenders.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)           The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent,
the Syndication Agent or any Lender.  All amounts due under this Section shall
be payable on written demand therefor.

 

Section 8.6.           Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.7.           Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Issuing Lender or any Lender in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have.  No waiver of any provision of this Agreement
or consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on the Company or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.  Without limiting the generality of the

 

74

--------------------------------------------------------------------------------


 

foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders; provided that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or reimbursement obligation with respect to an LC Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan, or amend or modify Section 8.16, without the prior written
consent of each Lender directly affected thereby, (ii) increase the Commitment,
or decrease the Facility Fees or fees in respect of Letters of Credit of any
Lender (with the exception of fronting fees payable to the Issuing Lender, which
shall require the consent of the Issuing Lender) without the prior written
consent of such Lender or (iii) amend or modify the provisions of Section 2.17
or 8.4(h), the provisions of this Section or the definition of the “Required
Lenders”, or release any Guarantor from its obligations under Section 8.16
hereof except for the release of MJC in connection with the consummation of a
transaction permitted under Section 5.9, or amend the definition of “Alternative
Currency” to add any currency, without the prior written consent of each Lender;
provided further, however, that no such agreement shall amend, modify or
otherwise affect the rights or duties of (x) the Administrative Agent hereunder
without the prior written consent of the Administrative Agent, (y) the Swingline
Lender without the prior written consent of the Swingline Lender or (z) any
Issuing Lender without the prior written consent of such Issuing Lender.  Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section and any consent by any Lender pursuant to this Section shall bind
any assignee of its rights and interests hereunder.

 

Notwithstanding the foregoing, no amendment or amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 8.7 shall require the consent or approval of any Lender
(i) which immediately after giving effect to such amendment or amendment and
restatement shall have no Commitment or other obligation to maintain or extend
credit under this Agreement (as so amended or amended and restated), including
any obligation in respect of any drawing under or participation in any Letter of
Credit and (ii) which, substantially contemporaneously with the effectiveness of
such amendment or amendment and restatement, is paid in full all amounts owing
to it hereunder (including principal, interest and fees, but excluding unmatured
contingent obligations).  From and after the effectiveness of any such amendment
or amendment and restatement, any such Lender shall be deemed to no longer be a
“Lender” hereunder or a party hereto; provided, that any such Lender shall
retain the benefit of indemnification and other provisions hereof which, by the
terms hereof, would survive a termination of this Agreement.

 

Section 8.8.           Entire Agreement.  This Agreement constitutes the entire
contract among the parties relative to the subject matter hereof.  Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement.  Nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

75

--------------------------------------------------------------------------------


 

Section 8.9.           Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 8.10.         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 8.3.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 8.11.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 8.12.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates which has
made a Loan to a Subsidiary Borrower pursuant to Section 2.2(e) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, or any Affiliate thereof, to or for the credit or
obligations of the Company, the applicable Borrowing Subsidiary and any Credit
Party now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the Company after such setoff and application made by such
Lender, but the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 8.13.         Jurisdiction; Consent to Service of Process.  (a) Each of
the Company, MJC and each Borrowing Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Subject to the foregoing and
to paragraph (b) below, nothing in this Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement against any other party hereto in the courts of any
jurisdiction.

 

76

--------------------------------------------------------------------------------


 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or thereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(d)           Each Credit Party waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section for any special, exemplary, punitive or
consequential damages.

 

Section 8.14.         Waiver of Jury Trial.  Each party hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement.  Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certification in this Section.

 

Section 8.15.         Conversion of Currencies.  (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)           The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 8.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

77

--------------------------------------------------------------------------------


 

Section 8.16.         Guaranty.  (a) Unconditional Guaranty.

 

(i)            In order to induce the Lenders to make Loans to and otherwise
extend credit to the Borrowers under this Agreement, but subject to
Section 8.16(b) in the case of MJC, each Guarantor hereby unconditionally
guarantees the payment in full of all Guaranteed Obligations.  Each Guarantor
further agrees that the Guaranteed Obligations may be extended and renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its agreement hereunder notwithstanding any extension or
renewal of any Guaranteed Obligations.

 

(ii)           Each Guarantor waives promptness, diligence, presentment to,
demand of payment from and protest to the Credit Parties of any Guaranteed
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment.  The obligations of each Guarantor hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Lender
or the Administrative Agent to assert any claim or demand or to enforce any
right or remedy against any Credit Party under the provisions of this Agreement
or any other Loan Documents or otherwise; (b) any rescission, waiver, amendment
or modification of any of the terms or provisions of this Agreement, any other
Loan Documents or any other agreement; (c) the failure of any Lender to exercise
any right or remedy against any Credit Party; (d) the invalidity or
unenforceability of any Loan Document; (e) any change in the corporate existence
or structure of any Credit Party; (f) any claims or rights of set off that may
be claimed by any Credit Party; (g) any law, regulation, decree or order of any
jurisdiction or any event affecting any term of any Guaranteed Obligations; or
(h) any other circumstance which might otherwise constitute a defense available
to or discharge of a borrower or a guarantor (other than payment).

 

(iii)          Each Guarantor further agrees that its agreement hereunder
constitutes a promise of payment when due and not of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of any Credit
Party or any other Person.

 

(iv)          The obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or under any other Loan Document or any other
agreement, by any waiver or modification in respect of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission which may or might in
any manner or to any extent vary the risk of the Guarantors (or either of them)
or otherwise operate as a discharge of the Guarantors (or either of them) as a
matter of law or equity.

 

78

--------------------------------------------------------------------------------


 

(v)           Each Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Guaranteed
Obligations is rescinded or must otherwise be restored by the Administrative
Agent or any Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise.

 

(vi)          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent or any Lender may have at law or in equity
against the Guarantors (or either of them) by virtue hereof, upon the failure of
any Credit Party to pay any applicable Guaranteed Obligations when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Guaranteed Obligations.  In the
event that, by reason of the bankruptcy of any Credit Party, (i) acceleration of
Loans made to such Credit Party is prevented and (ii) the Guarantors shall not
have prepaid the outstanding Loans and other amounts due hereunder owed by such
Credit Party (and cash collateralization of obligations in respect of undrawn
Letters of Credit), the Guarantors will forthwith purchase such Loans and other
amounts at a price equal to the principal amount thereof plus accrued interest
thereon and any other amounts due hereunder with respect thereto.  Each
Guarantor further agrees that if payment in respect of any Guaranteed Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, payment of
such Guaranteed Obligations in such currency or such place of payment shall be
impossible or, in the judgment of any applicable Lender, not consistent with the
protection of its rights or interests, then, at the election of any applicable
Lender, the Guarantors shall make payment of such Guaranteed Obligations in
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify such Lender against any losses
or expenses that it shall sustain as a result of such alternative payment.

 

(vii)         Following indefeasible payment in full in cash of all Guaranteed
Obligations and the termination of the Commitments hereunder, upon payment by
either Guarantor of any Guaranteed Obligations, each Lender shall, in a
reasonable manner, assign the amount of such Guaranteed Obligations owed to it
and paid by such Guarantor pursuant to this guarantee to such Guarantor, such
assignment to be pro tanto to the extent to which the Guaranteed Obligations in
question were discharged by such Guarantor, or make such Disposition thereof as
such Guarantor shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender except with respect to the amount of
the Guaranteed Obligations so assigned).

 

(viii)        Upon payment by a Guarantor of any sums as provided in this
Section 8.16, all rights of such Guarantor against any other Credit Party
arising as a result thereof by way of right of subrogation, contribution or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all Guaranteed Obligations to the
Lenders and termination of the Commitments.

 

79

--------------------------------------------------------------------------------


 

(ix)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor in its capacity as a
guarantor under this Section 8.16 shall in no event exceed the amount which can
be guaranteed by such Guarantor under applicable federal and state laws relating
to the insolvency of debtors (after giving effect to the right of contribution
established above).

 

(x)           Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 8.16 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

(xi)          This is a continuing guaranty and applies to all Guaranteed
Obligations whenever arising.  This guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Guaranteed Obligations
and all amounts payable hereunder and the termination of all of the agreements
relating to the Guaranteed Obligations.

 

(b)           Limitation on MJC Guaranty.  The guaranty by MJC set forth in
Section 8.16(a) (the “MJC Guaranty”) shall only be effective during periods when
the Company does not have an Investment Grade Rating (determined as set forth
below).  Accordingly, (i) if at any time the Company fails to have an Investment
Grade Rating, the MJC Guaranty shall immediately become effective without any
further action by MJC or any other Person (and MJC will, promptly upon request
by the Administrative Agent, execute and deliver such documents as the
Administrative Agent may reasonably request to confirm the effectiveness of the
MJC Guaranty); and (ii) if, during any period that the MJC Guaranty is
effective, the Company obtains an Investment Grade Rating, MJC shall immediately
be released from the MJC Guaranty without further action by the Administrative
Agent, any Lender or any other Person (and the Administrative Agent will,
promptly upon request by MJC, execute and deliver such documents as MJC may
reasonably request to confirm the release of MJC from its obligations under the
MJC Guaranty (but without prejudice to the MJC Guaranty automatically becoming
effective again under the circumstances described in clause (i) of this
sentence)).  For purposes of the foregoing, the Company shall be deemed to have
an “Investment Grade Rating” if the Company has either (i) a corporate credit
rating of BBB- or higher from S&P or (ii) a corporate credit rating of Baa3 or
higher from Moody’s.

 

Section 8.17.         European Monetary Union.  If, as a result of any nation’s
becoming a member of the European monetary union, (a) any currency ceases to be
lawful currency of the nation issuing the same and is replaced by the Euro, then
any amount payable hereunder by any party hereto in such currency shall instead
be payable in Euros and the amount so payable shall be determined by translating
the amount payable in such currency to Euros at the exchange rate recognized by
the European Central Bank for the purpose of such nation’s becoming a member of
the European monetary union, or (b) any currency and the Euro are at the same
time recognized by the central bank or comparable authority of the nation
issuing such currency as lawful currency of such nation, then (i) any Loan made
at such time shall be made in Euros and (ii) any other amount payable by any
party hereto in such currency shall be payable in such currency or in Euros (in
an amount determined as set forth in clause (a)), at the election of the
obligor.  Prior to the occurrence of the event or events described in
clause (a) or (b) of the

 

80

--------------------------------------------------------------------------------


 

preceding sentence, each amount payable hereunder in any currency will continue
to be payable only in that currency.

 

Section 8.18.         Confidentiality.  Each of the Administrative Agent and the
Lenders expressly agree, for the benefit of the Company and the Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory or self-regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an express agreement for the benefit of the Company
and the Subsidiaries containing provisions substantially the same as those of
this Section, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
any direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty) with the Company or any of its Subsidiaries,
(g) with the consent of the Company or the Subsidiaries, as applicable, (h) to
the extent such Confidential Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company or the Subsidiaries, or (i) subject to an express
agreement for the benefit of the Company and the Subsidiaries containing
provisions substantially the same as those of this Section, to any credit
insurance provider relating to the Company or the Subsidiaries and their
obligations.  For the purposes of this Section, “Confidential Information” means
all information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company or the Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, in the case of information received
from the Company or the Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information; provided that with respect to disclosures pursuant to
clause (c) of this Section, unless prohibited by law or applicable court order,
each Lender and the Administrative Agent shall attempt to notify the Company and
the Subsidiaries of any request by any governmental agency or representative
thereof or other Person for disclosure of Confidential Information after receipt
of such request, and if reasonable, practicable and permissible, before
disclosure of such Confidential Information.  It is understood and agreed that
the Company, the Subsidiaries and their respective Affiliates may rely upon this
Section 8.18 for any purpose, including to comply with Regulation FD.

 

Section 8.19.         Patriot Act.  Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information

 

81

--------------------------------------------------------------------------------


 

that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
the Borrowers in accordance with the Patriot Act.

 

Section 8.20.         Termination of Existing Agreement.  The Company and each
applicable Lender agree that concurrently with the effectiveness of this
Agreement, the commitment amounts under the Existing Credit Agreement shall
automatically reduce to zero and the Existing Credit Agreement shall terminate,
without any notice or other action of any kind and notwithstanding any notice or
other requirement contained in the Existing Credit Agreement; provided that
(a) the Company shall have paid all amounts then payable under the Existing
Credit Agreement; and (b) any provision of the Existing Credit Agreement that by
its terms survives termination thereof shall continue in full force and effect.

 

[Remainder of page intentionally left blank.]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

MEAD JOHNSON NUTRITION COMPANY

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

MEAD JOHNSON & COMPANY, LLC

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

Signature Page to Mead Johnson Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

Signature Page to Mead Johnson Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

Signature Page to Mead Johnson Credit Agreement

 

--------------------------------------------------------------------------------


 

 

[NAME OF LENDER], as a Lender

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

Signature Page to Mead Johnson Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

81,000,000

 

Citibank, N.A.

 

$

81,000,000

 

Bank of America, N.A.

 

$

81,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

81,000,000

 

HSBC Bank, N.A.

 

$

63,000,000

 

Banco Santander, SA*

 

$

33,000,000

 

The Northern Trust Company

 

$

33,000,000

 

Wells Fargo Bank, N.A.

 

$

33,000,000

 

Standard Chartered Bank, N.A.

 

$

33,000,000

 

RBS Citizens, N.A.

 

$

33,000,000

 

Barclays Bank plc

 

$

33,000,000

 

Morgan Stanley Bank, N.A.

 

$

33,000,000

 

U.S. Bank National Association*

 

$

33,000,000

 

BMO Harris Bank N.A.*

 

$

33,000,000

 

Goldman Sachs & Co.*

 

$

33,000,000

 

CoBank, ACB *

 

$

33,000,000

 

TOTAL

 

$

750,000,000

 

 

--------------------------------------------------------------------------------

* indicates a New Lender under the Agreement

 

--------------------------------------------------------------------------------